— PETROLEDH AGREEMENT

Among

THE REPUBLIC OF GHANA

‘abe

Republic of Ghana

GHANA NATIONAL PETROLEUM CORPORATION

And

HELICONIA ENERGY GHANA LIMITED

Heliconia Eneray

IN RESPECT OF BLOCKS
OFFSHORE CAPE THREE POINTS BASIN, GHANs

DATE:

pEROLEUM AGRESMENI

Among

THe REPUBLIC or GHANA

GHANA NATIONAL PETROLEUM CORPORATION

PELICONIA BNERGY GHANA LIMITED

IN RESPECT oF BLOCKS

OFFSHORE CAPE THREE POINTS

DATE:
ARTICLE

TABLE OF CONTENTS

DEFINITIONS

SCOPE OF THE AGREEMENT, INTERESTS
OF THE PARTIES AND. CONTRACT AREA

" EXPLORATION PERIOD

MINIMUM EXPLORATION PROGRAMME
RELINQUISHMENT
JOINT MANAGEMENT COMMITTEE

RIGHTS AND OBLIGATIONS OF CONTRACTOR
AND GNPC

COMMERCIALITY

SOLE RISK ACCOUNT

SHARING OF CRUDE OIL

MEASUREMENT AND PRICING OF CRUDE OIL
TAXATION AND OTHER IMPOSTS

FOREIGN EXCHANGE TRANSACTIONS

SPECIAL PROVISIONS FOR NATURAL GAS
DOMESTIC SUPPLY REQUIREMENT (CRUDE OIL)
INFORMATION AND REPORTS: CONFIDENTIALITY

INSPECTION, SAFETY AND ENVIRONMENTAL
PROTECTION

ACCOUNTING AND AUDITING

PAGE

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT 65

PURCHASING AND PROCUREMENT

67
Qea
ARTICLE

21. EMPLOYMENT AND TRAINING

22. FORCE MAJEURE

23. _ TERM AND TERMINATION

24. CONSULTATION, ARBITRATION AND
INDEPENDENT EXPERT

25. ASSIGNMENT

26. MISCELLANEOUS

27. NOTICE

Fétroleum Agreement, MOE/GNPCIHeliconia

PAGE
ANNEXES

ANNEX ‘ PAGE
1 CONTRACT AREA 1
2 ACCOUNTING GUIDE 2
SECTION 1
14 GENERAL PROVISIONS ; 3
42 STATEMENTS REQUIRED TO BE SUBMITTED 3

BY CONTRACTOR -
13 LANGUAGE, MEASUREMENT AND UNITS'OF ACCOUNTS 4
SECTION 2
2.0 CLASSIFICATION AND ALLOTMENT OF COSTS 6

AND EXPENDITURE
22 EXPLORATION EXPENDITURE 6
23 DEVELOPMENT EXPENDITURE 7
24 PRODUCTION EXPENDITURE 7
25 SERVICE COSTS 8
26 GENERAL AND ADMINISTRATIVE EXPENSES 8
SECTION 3
3.0 COSTS, EXPENSES, EXPENDITURES AND

CREDITS OF CONTRACTOR 9
3.2 COST OF ACQUIRING SURFACE RIGHTS

AND RELINQUISHMENT 9
3.3 LABOUR AND ASSOCIATED LABOUR COSTS 9
34 TRANSPORTATION COSTS 10
3.5 CHARGES FOR SERVICES 10
36 RENTALS, DUTIES AND OTHER ASSESSMENTS 11
37 INSURANCE AND’ LOSSES 1
3.8. LEGAL EXPENSES 14
3.9 TRAINING COSTS AND THE TECHNOLOGY

SUPPORT PAYMENT 1
3.10 GENERAL AND ADMINISTRATIVE EXPENSES 1
311 UTILITY COSTS 12
3.12 OFFICE FACILITY CHARGES 12
3.13 COMMUNICATION CHARGES, 12
3.14 ECOLOGICAL AND ENVIRONMENTAL CHARGES 12
345 ABANDONMENT COST 12
3:16 OTHER COSTS 12
3:17 COSTS NOT ALLOWABLE UNDER THE AGREEMENT 12
3:18 ALLOWABLE AND DEDUCTIBILITY 13
3.19 CREDITS UNDER THE AGREEMENT 13
3.20 DUPLICATION OF CHARGES AND CREDITS 14

Petroleum Agreement, MOE/GNPC/Helicani
ANNEX

SECTION.4
4.0
44

4.2
4.3
44
45
46

SECTION 5
5.0

SECTION 6
6.0

SECTION 7
7.0

SECTION 8
8.0

SECTION 9
9.0

SECTION 10
10.0

SECTION 11
11.0

SECTION 12
12.0
122

aa

MATERIAL

VALUE OF MATERIAL CHARGED TO THE
ACCOUNTS: UNDER THE AGREEMENT

VALUE OF MATERIAL PURCHASED FROM AFFILIATE
CLASSIFICATION OF MATERIALS

DISPOSAL OF MATERIALS

WARRANTY OF MATERIALS

CONTROLLABLE MATERIALS

CASH CALL STATEMENT

PRODUCTION STATEMENT

'\VALUE.OF PRODUCTION STATEMENT

COST STATEMENT

STATEMENT OF EXPENDITURES AND RECEIPTS

FINAL END-OF-YEAR STATEMENT

BUDGET STATEMENT

LONG RANGE PLAN AND FORECAST
CHANGES OF: PLAN AND. FORECAST

Pelmfaum Agreement, MOE/GNPC/eliconia

PAGE

15

16
15
16
16
16
16

7

18

19

20

21

24
25
THIS PETROLEUM AGREEMENT, made this « day of
2005 by and among the Government of the Republic of
Ghana (hereinafter referred to as "The State"), represented by the Minister of Energy
(hereinafter referred to as the “Minister”), the Ghana National Petroleum Corporation, a
public corporation established by Provisional National Defence Council Law 64 of 1983
(hereinafler referred to as “GNPC”), and Heliconia Energy Ghana Limited, a wholly
owned subsidiary of Atlantic Energy Bermuda Limited, with registered address at No.
5, 2 West Street, West Airport Residential Area, Accra, Ghana and. (hereinafter
referred to as Contractor")

WITNESSETH:

1. All Petroleum existing in its natural state within Ghana is the property of the
Republic of Ghana and held in trust by the State.

2. GNPC has by virtue of the Petroleum Law the right to undertake Exploration,
Development and Production of Petroleum over all blocks declared by the
Minister to be open for Petroleum Operations.

3. GNPC is further authorised to enter into association by means of a Petroleum
Agreement with a contractor for the purpose of Exploration, Development and
Production of Petroleum.

4. The Contract Area that is the subject matter of this Petroleum Agreement has
been declared open for Petroleum Operations by the Minister and the
Government of Ghana desires to encourage and promote Exploration,
Development and Production within the said area. GNPC and the State have
assured Contractor that all of said area is within the jurisdiction of Ghana.

5. Contractor, having the financial ability, technical competence and professional
skills necessary for carrying out the Petroleum Operations herein described,
desires to associate with GNPC in the Exploration for, and Development and
Production of, the Petroleum resources of the said area.

6. The Parties recognise that Ghanaian nationals should as soon as. reasonably
possible be engaged in employment at all levels in the Petroleum industry,
including technical, administrative and managerial positions, and that to
achieve this objective an adequate programme of training must be established
as an integral part of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed and declared as follows: an
SEY
ARTICLE 1

DEFINITIONS

1.6

1.7

Xs

In this Agreement!

“Accounting Guide” means the accounting, guide which is attached hereto as
Annex 2 and made a part hereof;

“Additional Interest” means. the additional interest of GNPC provided for in
Article 2.5;

“Additional Interest Costs” has the meaning given to it in Article 2.9;

“Additional Interest Fumding” has the meaning given to it in Article 2.10;

“Affiliate” means any person, whether a natural person, corporation,
partnership, unincorporated. association or other entity:

a) in which one of the Parties hereto or one of the companies comprising
Contractor-directly or indirectly hold more than fifty percent (50%) of the
share capital or voting rights;

b) which holds directly or indirectly more than fifty percent (50%) of the
share icapital or voting rights in a Party hereto or one of the companies
comprising Contractor;

¢) in which the share capital or voting rights are directly or indirectly and to
an extent more than fifty percent (50%) held by a company or companies
holding directly or indirectly more than fifty percent (50%) of the share
capital or voting rights in a Party hereto; or

d) which holds directly five percent (5%) or more of the share capital or
voting rights in Contractor.

“Agreement” means this Agreement between the State, GNPC and Contractor,
and includes the Annexes attached hereto-and any agreed revisions thereto;

“Appraisal Programme” means. a programme which may include extended well
testing carried out following a Discovery of Petroleum for the purpose of
delineating the accumulation or accumulations including extended well testing
of Petroleum to which that Discovery relates in terms of thickness and lateral
extent and estimating the quantity of recoverable Petroleum therein;

IES

Petroleum Agreement, MOEIGNPC/Helicona
Vi)

1.12

1.13

114

1.15

1.16

LAT

1.18

149

1.20

1.21

“Appraisal Well” means a well drilled for the purposes of an Appraisal
Programme;

“Associated Gas” means, Natural Gas produced froma well in association with
Crude Oil:

“Barrel” means a quantity or unit of Crude, Oil equal to forty-two (42) United
States gallons at a temperature of sixty (60) degrees Fahrenheit and at 14.65
psia pressure.

“Block” means an area of approximately 685 square kilometres as depicted on
the reference map prepared by the Minister in accordance with the provisions of
the Petroleum Law;

“Calendar Year” means the period of twelve (12) months of the Gregorian
calendar, commencing on January | and ending on the succeeding December
31;

“Carried Interest” means an interest held by GNPC ‘in respect of which
Contractor pays for the conduct of Petroleum Operations without any
entitlement to reimbursement from GNPC;

“Commercial Discovery” means a Discovery which is determined to be
commercial in:accordance with the provisions of this Agreement:

*Commercial Production Period” means in respect .of each Development and
Production Area the period from the Date of Commencement of Commercial
Production until the termination of this Agreement or earlier relinquishment of
such Development and Production Area;

“Contract Area” means the area covered by this Agreement in which Contractor
is authorised to explore for, develop and produce Petroleum, which is described
in Annex | attached hereto and made a part of this Agreement, but excluding
any portions.of such area in respect of which Contractor's rights hereunder are
from time to time relinquished or surrendered pursuant to this Agreement;

“Contractor” means Heliconia Energy Ghana Limited and its :respective-
successors and assignees.

“Contract Year” means.a period of twelve (12) calendar months, commencing
on the Effective Date or any anniversary thereof;

“Crude Oil” means hydrocarbons which are liquid at 14.65 psia pressure and
sixty (60) degrées Fahrenheit and includes condensates and distillates obtained
from. Natural Gas;

“Date of Commencement of Commercial Production” means, in respect of each
Development and, Production Area, the date on which production of Petroleum
under a programme of regular production, lifting and sale commences;

“Date of Commercial Discovery” means the date referred to in Article 8.12;
AEN

Petroleum Agreement, MOEGNPCiHeliconia
1.22
1.23

1.26

1.27

1,28

1.29

1.30

“Deepwater” means water depths in excess of 400 metres;

“Development” or “Development Operations” means the preparation of a
Development Plan, the building and installation Of facilities for Production, and
includes drilling of Development Wells, construction and installation of
equipment, pipelines, facilities, plants and systems, in and outside the Contract
Area, which are required for achieving Production, treatment, transport, storage
and lifting of Petroleum, and preliminary Production and testing activities
carried out prior to the Date of Commencement of Commercial Production, and
includes all related planning and administrative work, and may also include the
construction and installation of secondary and tertiary recovery systems;

“Development Costs” means Petroleum Costs incurred in Development
Operations:

“Development and Production Area” means that portion of the Contract Area
reasonably determined by Contractor (or by GNPC if a Sole Risk Operation
pursuant to Article 9) on the basis of the available seismic and well data to
cover the areal extent of an accumulation or accumulations of Petroleum
constituting a Commercial Discovery, enlarged in area by ten percent (10%),
such enlargement to extend uniformly around the perimeter of such
accumulation (or accumulations);

“Development Period” means in respect of each Development and Production
Area, the period from the Date of Commercial Discovery until the Date of
Commencement of Commercial Production;

“Development Plan” means the plan for development of a Commercial
Discovery prepared by Contractor in consultation with the Joint Management
Committee and approved by the Minister pursuant to Article 8:

“Development Well” means a well drilled in accordance with a Development
Plan for producing Petroleum, for pressure maintenance or for increasing the
Production rate;

“Discovery” means finding during Exploration Operations an accumulation or
accumulations of Petroleum which, until that finding, was not a Discovery and
which can be, and is/are recovered at the surface in a flow measurable by
conventional petroleum industry testing methods;

“Discovery Area” means that portion of the Contract Area, reasonably
determined by Contractor (or by GNPC if there is a Sole Risk operation
pursuant to Article 9) on the basis of the available seismic and well data to
cover the areal extent of the geological structure in which a Discovery is made.
A Discovery Area may be modified at any time by Contractor (or by GNPC if
applicable), if justified on the basis of new information, but may not be
modified after the date of completion of the Appraisal Programme.

“Effective Date” shall have the meaning ascribed to it in Article 26.8; 0
Ae 4

Patroleum Agreement, MOE/GNPCHHeliconia
1.33

1.34

1.35

136

1.37

1,38

1.39

140

L.41

“Exploration” or “Exploration Operations” means the seareh for Petroleum: by
geological, geophysiva] and other methods and the drilling of Exploration
Well(s) and includes any activity in connection therewith or in preparation
thereof and any relevant processing and appraisal work, including technical and
economic feasibility studies, that may be carried out to determine whether a
Discovery of Petroleum constitutes a Commercial Discovery:

“Exploration Period” means the period commencing on the Effective Date and
continuing during the time provided for in Article 3.1 within which Contractor
is authorised to carry out Exploration Operations and shall include any periods
of extensions provided for in this Agreement. The period shall terminate with
respect to.any Discovery Area on the Date of Commercial Discovery in respect
of such Discovery Area;

“Exploration Well” means a well drilled in the course of Exploration
Operations conducted hereunder during the Exploration Period, but does not
include an Appraisal Well;

“Force Majeure” means any event beyond the reasonable control of the Party
claiming to be affected by such event which has not been brought about at its
instance, including, but not limited to, earthquake, storm, flood, lightning or
other adverse weather conditions, war, embargo, blockade, riot or civil disorder;

“Foreign National Employee” means an ‘expatriate employee of Contractor, its
Affiliates, or its Sub-contractors who is not a citizen of Ghana;

“Ghana” means the territory of the Republic of Ghana and includes the sea,
seabed and subsoil, the continental shelf and all other areas within the
jurisdiction of the Republic of Ghana;

“Gross Negligence” means any act or failure to act by Contractor which was in
reckless disregard of, or in wanton indifference to, harmful consequences on
the safety of persons and/or on property which the Contractor knew, or should
have known, would result from its act or failure to act;

“Gross Production” means the total amount of Petroleum produced and saved
from a Development and Production Area during Production Operations which
is not used by Contractor in Petroleum Operations and is available for
distribution to the Parties in accordance with Article 10;

“Jnitial Interest” means the interest of GNPC in all Petroleum Operations
provided for in Article 2,4;

“Joint Management Committee (JMC)” means the committee established
pursuant to Article 6.1 hereof;

“Market Price” means the market price for Crude Oil delivered to Contractor
under Article 10. or to GNPC under Article 15 of this Agreement, as determined

in accordance with Article 11:7 hereof; Te

_ 5

Petroleum Agreement, MOE/GNPC/Heliconia
L.43
1.44
1.45

1.46

1.47

1.48

1.49
1.50
L.51

1.52

1.53

1.54

1.55

1.56

“Minister” means Minister for Energy:
*Month” means a month of the Calendar Year

“Natural Gas” means all hydrocarbons which are gaseous at 14.65 psia pressure
and sixty (60) degrees Fahrenheit temperature and includes wet gas, dry gas and
residue pas remaining after the extraction of liquid hydrocarbons from wet gas;

Non-Associated Gas” means Natural Gas produced from a well other than in
association with Crude Oil;

“Operator” means Heliconia Energy Ghana Limited or such other Party as may
be appointed by Contractor with the approval of GNPC and the State, which
approval shall not be unreasonably withheld.

“Paid Interest” means an interest held by GNPC in respect of which GNPC
pays for the conduct of Petroleum Operations as expressly provided in Article
2h

“Party” means the State, GNPC or Contractor, as the case may be;
“Petroleum” means Crude Oil or Natural Gas or a combination of both;

“Petroleum Costs” means all expenditures made and costs incurred in
conducting Petroleum Operations hereunder determined in accordance with the
Accounting Guide attached hereto as Annex 2;

“Petroleum Income Tax Law” means the Petroleum Income Tax Law, 1987
(PNDCL 188);

“Petroleum Law” means the Petroleum (Exploration and Production) Law,
1984 (PNDCL 84);

“Petroleum Operations” means all activities, both in and outside Ghana, relating
to the Exploration for, Development, Production, handling and transportation of
Petroleum contemplated under this Agreement and includes Exploration
Operations, Development Operations and Production Operations and all
activities in connection therewith;

“Petroleum Product” means any product derived from Petroleum by any
refining or other process;

“Production” or “Production Operations” means activities not being
Development Operations undertaken in order to extract, save, treat, measure,
handle, store and transport Petroleum to storage and/or loading points and to
carry out any type of primary and secondary operations, including recycling,
recompression, maintenance of pressure and water flooding and all related
activities such as planning and administrative work and shall also include
maintenance, repair and replacement of facilities, and well workovers,
conducted after the Date of Commencement of Commercial Production of the
respective Development and Production Area: Jtry

iw

Petroleum Agreement, MOE/GNPC/Heliconia

1.60

1.61

1.62

1.63

1.64

1.65

1.66

“Production Costs” means Petroleum Costs incurred in Production Operations:

“Quarter” means a Calendar Quarter, commencing January 1, April 1, July Lor
October 1;

“Sole Expert” means the person appointed to resolve a dispute. pursuant to
Article 24.8 hereof;

“Sole Risk” means an operation conducted at the sole cost, risk and expense of
GNPC referred to in Article 9:

“Specified Rate” means the rate which the Bank of England, London, certifies
to be the London Interbank offered rate (LIBOR) in the London Interbank
Eurodollar market on thirty (30) day deposits, in effect on the last business day
of the last respective preceding month, plus one per cent (1%);

“Standard Cubic Foot” or “SCF” means the quantity of gas that occupies one
(1) cubic foot at 14.65 psia pressure and sixty (60) degrees. Fahrenheit
temperature;

“State” means the Government of the Republic of Ghana;

“Subcontractor” has the meaning assigned to that term in the Petroleum Income
Tax Law;

“Termination” means termination of this Agreement pursuant to Article 23
hereof;

“Work Programme” means the annual plan for the conduct of Petroleum
Operations prepared pursuant to Articles 6,4 and 6.5. TE at

ah

Petroleum Agreement, MOE/GNPC/Heliconia
ARTICLE 2

SCOPE OF THE AGREEMENT, INTERESTS OF THE PARTIES

AND CONTRACT AREA

2.1

22

23

24

25

2.6

This Agreement provides for the Exploration for and Development and
Production of Petroleum in the Contract Area by GNPC in association with
Contractor.

Subject to the provisions of this Agreement, Contractor shall be responsible for
the execution of such Petroleum Operations'as are required by the provisions of
this Agreement and subject to Article 9, is hereby appointed the exclusive entity
to conduct Petroleum Operations in the Contract Area. GNPC shall at all times
participate in the management of Petroleum Operations and in order that. the
Parties may cooperate in the implementation of Petroleum Operations GNPC
and Contractor shall establish a Joint Management Committee, to conduct and
manage Petroleum Operations.

In the event that no Commercial Discovery is made in the Contract Area, or that
Gross Production achieved from the Contract Area is insufficient fully to
reimburse Contractor in accordance with the terms of this Agreement, then
Contractor shall bear its own loss; GNPC and the State shall have no
obligations whatsoever to Contractor in respect of such loss.

GNPC shall have a ten percent (10%) Initial Interest in all Petroleum
Operations under this Agreement. With respect to all Exploration and
Development Operations GNPC’s Initial Interest shall be a Carried Interest.
With respect to all Production Operations GNPC’s Initial Interest shall be a
Paid Interest.

In addition to the Initial Interest provided for in Article 2.4, GNPC shall have
the option in respect of each Development and Production Area to contribute a
proportionate share not exceeding five percent (5%) of all Development and
Production Costs in respect of such Development and Production Area, (or
make arrangements satisfactory to Contractor to that effect) thereby acquiring
an Additional Interest of up to five percent (5%) in Petroleum Operations in
such Development and Production Area. GNPC shall notify Contractor of its
option within ninety (90) days of the Date of Commercial Discovery.

If GNPC opts to take an Additional Interest as provided for in Article 2.5 then
within six (6) months, GNPC shall reimburse Contractor for’ all expenditure
attributable to GNPC’s Additional Interest incurred from the Date of
Commercial Discovery to the date GNPC acquires the Additional Interest.

AEY

Petroleum Agreement, MOE/GNPC/Heliconia
2.7

28

29

So

GNPC shall so reimburse Contractor as soon as it is reasonably possible after
the date of such acquisition by GNPC.

For the avoidance of doubt GNPC shall only be liable to contribute to
Petroleum costs:

a) incurred in respect of Development Operations in any Development and
Production Area and to the extent only of any Additional Interest acquired
in such Development and Production Area under Article 2.5; and

b) incurred in respect of Production Operations in any Development and
Production Area both to the extent of:

i) its ten percent (10%) Initial Interest; and

ii) any Additional Interest acquired in such Development and Production
Area under Article 2.5

GNPC may during the Exploration Period contribute to the seismic and
exploratory drilling programmes as specified in Article 4.3 by providing
relevant services subject to Article 20.3, Upon completion of the work
associated with said contribution, GNPC shall earn credit for the costs incurred
toward its share, if any, of Development Costs, should it elect to hold an
Additional Interest pursuant te Article 2.5 above. ‘Such credit shall carry
interest at the Specified Rate annually from the respective dates such
contributed costs were incurred until they are utilised.as credits toward GNPC's
Additional Interest pursuant to Article 2.5 above. If during the Exploration
Period GNPC has earned such credit and if GNPC elects not to hold an
Additional Interest or no Commercial Discovery is made in the Contract Area,
Contractor shall reimburse GNPC in an amount equivalent to the credit within
sixty (60) days following the end of the Exploration Period or Contractor's
relinquishment of the entire Contract Area, whichever first occurs. The actual
amount of any credit earned by GNPC shall be the fair market rates at which
such services could be obtained under freely competitive conditions at the time
they were performed.

Upon notifying Contractor of its decision to acquire the Additional Interest
pursuant to Article 2.5, GNPC may specify in such notification one or more of
the following:

a) that notwithstanding the provisions in Article 2.6, GNPC shal} reimburse
Contractor in accordance with Article 10.1(d) for all expenditure
attributable to the Additional Interest which has been incurred from the Date
of Commercial Discovery until the date GNPC acquires the Additional
Interest plus accrued interest thereon at the Specified Rate from the date of

DEV

Petroleum Agreement, MOE/GNPC/Heliconia
2.10

2.12

2.13

GNPC's acquisition of the Additional Interest until the date all the
expenditure (and accrued interest thereon) is reimbursed in full; and/or

b) that Contractor shall fund all or part'of GNPC’s total proportionate share of
the Development Costs in respect of the Additional Interest as they are
incurred (such share being referred to as the “Additional Interest Costs”);
and/or

c) that all or part of the credit referred to in Article 2.8 (as specified by GNPC
in the notification) and the applicable interest thereon (together referred to
as the “Credit Amount”) shall be used to:

i) reduce the amount to be reimbursed to the Contractor pursuant to
Section 2.9(a); or

ii) fund the Additional Interest Costs whether in whole or in part
depending on the monetary value of the credit amount.

Contractor shall have an obligation to provide the funding for the Additional
Interest Costs minus the credit amount (if any) notified to Contractor pursuant
to Article 2.9(c)(ii). The funding referred to in this Article 2.10 shall carry
interest at the Specified Rate from the date the funding is provided by
Contractor until the date the funding (plus accrued interest thereon) has been
repaid in full to Contractor by GNPC. The funding and interest specified herein
shall be referred to as the “Additional Interest Funding”.

The aggregate amount of the Additional Interest Funding shall be reimbursed to
Contractor by GNPC in accordance with Article 10.1(d).

Contractor's participating interest in all Petroleum Operations and in all rights
under this Agreement shall be ninety’per cent (90%), reduced proportionately at
any given time and in any given part of the Contract Area by the participating
interest of GNPC pursuant to Article 2.5 or the Sole Risk interest of GNPC
pursuant to Article 9

As of the Effective Date, the Contract Area shall cover a total of approximately
2,080 square kilometers as depicted by Annex One and shall from time to time
during the term of this Agreement be reduced according to the terms herein.
During the term of the Agreement, Contactor shall pay rentals to the State for
that area included within the Contract Area at the beginning of each Contract
Year according to the provisions of Article 12.2(v) below. Wea

Petroleum Agreement, MOE/GNPG/Heliconre
ARTICLE 3

EXPLORATION PERIOD

3.1

3.2

Ah EY

Petroleum Agreemenl, MOE/GNPCMeloonia

‘The Exploration Period shall begin on the Effective Date and shall not cover a
period of more than seven (7) years except as provided for in accordance with
the Petroleum Law.

a)

b)

The Exploration Period shall be divided into an Initial Exploration Period
of 3 years ("Initial Exploration Period”) and two (2) extension periods of 2
years each (respectively "First Extension Period" and "Second Extension
Period") and where applicable the further periods for which provision is
made hereafter.

Where Contractor has fulfilled its work and expenditure obligations set out
in Article 4.3 before the end of the Initial Exploration Period or, as the case
may be, the First Extension Period, and has exercised its option by applying
to the Minister in writing for an extension, the Minister will be deemed to
have granted an extension into the First Extension Period or, as the case
may be, into the Second Extension Period.

For each well drilled by Contractor or with Contractor's participation
during the Initial Exploration Period beyond those referred to in Article
4.3, the Initial Exploration Period shall be extended by three (3) months
and the commencement of each subsequent period shall be extended by
three (3) months.

Following the end of the Second Extension Period, subject to the provisions of
Article 3.4, Contractor will be ‘entitled to an extension or extensions, by
reference to Article 8, of the Exploration Period as follows:

a)

b)

Where at the end of the Second Extension Period Contractor is drilling or
testing any well, Contractor shall be entitled to an extension for such
further period as may be reasonably required to enable Contractor to
complete such work and assess the results and, in the event that Contractor
notifies the Minister that the results from any such well show a Discovery
which merits appraisal, Contractor shall be entitled to a further extension
for such period as may be reasonably required to carry out an Appraisal
Programme and determine whether the Discovery: constitutes a Commercial
Discovery;

Where at the end of the Second Extension Period Contractor is engaged in

the conduct of an Appraisal Programme in respect of a Discovery which
has not been completed, Contractor shall be entitled to a further extension
33

3.4

c)

d)

following the end of the Second Extension for such period as may be
reasonably required to complete that Appraisal Programme and determine

whether the Discovery constitutes a Commercial Discovery;

Where at the end of the Second Extension Period Contractor has
undertaken work not falling under paragraphs (a) or (b) which is not
completed, Contractor will be entitled to a further extension following the
end of the Second Extension Period for such period as the Minister
considers reasonable for the purpose of enabling such work to be

completed.

Where pursuant to Article 8 Contractor has before the end of the Second
Extension Period, including extensions under (a), (b) and (c) above, given
to the Minister a notice of Commercial Discovery, Contractor shall, if the
Exploration Period would otherwise have been terminated, be entitled to a
further extension of the Exploration Period in which to prepare the
Development Plan in respect of the Discovery Area to which that
Development Plan relates until either:

i) the Minister has approved the Development Plan as set out in Article 8,
or

ii) in the event that the Development Plan is not approved by the Minister
as set out in Article 8 and the matter or matters in issue between the
Minister and Contractor have been referred for resolution under Article
24, one (1) month after the date on which the final decision thereunder
has been given,

Where Contractor has during the Initial Exploration Period or, as the case may
be, during the First Extension Period failed to fulfill its work and expenditure
obligations under Article 4 in respect of that period but has made reasonable
arrangements to remedy its default during the First Extension Period or, as the
case may be, the Second Extension Period, Contractor shall be entitled to an
extension subject to such reasonable terms and conditions as the Minister may
stipulate to assure performance of the work.

Save in respect of a Discovery Area:

a)

b)

=

in the circumstances and subject to the limitations set forth in Section 12
(3) of the Petroleum Law; or

in a case falling within the provisions of Article 3.2 (d) x) ey
3.5

nothing in Article 3.2 shall be tead or construed as requiring or permitting the
extension of the Exploration Period beyond seven (7) years from the Effective
Date except for reasons of Force Majeure.

The provisions of Article 3.2 (a), (b) and (c) so far as they relate to the duration
of the Extension Period to which Contractor will be entitled shall be read and
construed as requiring the Minister to give effect to the provisions of Article 8
relating to the time within which Contractor must meet the requirements of that

ae ”

ct

Petroleum Agreement, MOE/GNPCMelizonia
ARTICLE 4

MINIMUM EXPLORATION PROGRAMME

4.1

4.2

4.3

Exploration Operations shall begin as soon as practicable and in any case not
later than sixty (60) days after the Effective Date

GNPC shall, at the request.of Contractor, make available to it such records and
information relating to the Contract Area as are relevant to the performance of
Exploration. Operations by Contractor and are in GNPC's possession, provided
that Contractor shall reimburse GNPC for the costs reasonably incurred in
procuring or otherwise making such records and information available to
Contractor.

Subject to. the provisions of this Article, in discharge:of its obligations to carry
out Exploration Operations in the Contract Area, Contractor shall during the
several phases into which the Exploration Period is divided carry out the work
specified hereinafter:

a) Initial Exploration Period; The Initial Exploration Period shall be the
period commencing on the Effective Date and terminating at the end of the
three (3). Contract Years;

Description of Work: By the end of the Initial Exploration Period,
Contractor, at its own expense, shall have undertaken the following work
described below:

i) Contractor shall acquire, process‘and interpret a minimum of
eight hundred square kilometers (800 km*) of 3-D' seismic data;

id) Contractor shall drill one (1) Exploration Well in the Contract
Area.

Minimum Expenditure: Contractor's minimum expenditure for the work
in the Initial Exploration Period shall be seventeen million U.S. Dollars.
(US $17,000,000).

b) First Extension Period: Commencing at the end of the Initial Exploration
Period and terminating at the end of two (2) Contract Years thereafter or at
the end of any extension to the First Extension Period pursuant to. Article

i WEY

nea

Petioleutn Agreement. MOE/GNPC/Haliconia.
44

4.5

Description of Work: By the end of the First Extension Period Contractor,
at its own expense, shall drill oné.(1) Exploration Well.

* Minimam Expenditure: Contractor's minimum expenditure for the work
in the First Extension Period shall be ten million, U.S. Dollars (US.
$10,000,000)

c) Second Extension Period: Commencing at the end of the First Extension
Period (or any extension thereof) and terminating at the end of two (2)
Contract Years thereafter or at the end of any extension to the Second
Extension Period pursuant to Article 3.2.

Description of Work: Contractor shall drill! one’ (1) Exploration Well in
the Contract Area.

Minimum Expenditure: Minimum expenditure for work in the Second
Extension Period’shall be ten million U.S, Dollars (U.S. $10,000,000)

d) ‘Work and expenditures accomplished in any period in excess of the above
obligations may be applied as credit in satisfaction of obligations called for
in any other period. The fulfillment of any work obligation shall relieve
Contractor of the corresponding minimum expenditure obligation, but the
fulfillment of any minimum, expenditure obligation shall not relieve
Contractor of the corresponding work obligation.

No Appraisal Wells drilled or seismic surveys ‘carried. out by Contractor as part
of ian Appraisal Programme undertaken pursuant to Article 8 and no
expenditure incurred by Contractor in carrying out such Appraisal Programme

‘shall be treated as discharging the minimum work obligations under Article 4,3.

If during the Exploration Period, the Contractor drills a well within the
Contract Area which penetrates a structure which had been penetrated by.a well
drilled prior to the Effective Date, the well shall be treated as an Exploration
Well provided such a structure was not associated with a Discovery as defined
in this Agreement asa result of the previous well drilled.

The seismic programme in Article 4,3(a), when combined with existing data,
shall besuch as will enable a study of the regional geology of the Contract Area
and the preparation of a report thereon with appropriate maps, cross sections
and illustrations, as well as a geophysical survey of the Contract Area which,
when combined with existing data, shall provide:

a) a minimum seismic grid adequate to define prospective drill sites over
spective closures as interpreted from data available to Contractor; and
aeTr

‘Petroleum Agreement, MOE/GNPC/Heliconia
4.6

47

48

b) a seismic evaluation of structural and stratigraphic conditions over the
remaining portions of the Contract Area.

Each Exploration Well shall be drilled at a location and to an objective depth
determined by Contractor in consultation with GNPC, Except as otherwise
provided in Article 4.7 below:

a) The Exploration Wells to. be drilled in the Initial Exploration Period, the
First Extension Period and the Second Extension Period, shall be
whichever of the following is first encountered:

(i) the depth of teh thousand feet (10,000). feet measured from the
Rotary Table Kelly Bushing (RTKB); or

(ii) one thousand feet (1.000) feet into the Cenomanian formation; or
ii) the depth at which Contractor encounters geological basement.

If in the course of drilling an Exploration Well the Contractor concludes that
drilling to the minimum depth specified in Article 4.6 above is impossible,
impracticable or imprudent in accordance with accepted international petroleum
industry drillmg and engineering practice, then Contractor may plug and
abandon the Exploration Well and GNPC shall have the option of either:

a) ‘waiving the minimum depth requirement, in which case-Contractor will be
deemed to have satisfied the obligation to drill such Exploration Well; or

b) requiring Contractor to drill a substitute Exploration Well at a location
determined by Contractor in consultation with GNPC and to the minimum
depth set forth in Article 4.6 excepv that if in the course of drilling such
substitute Exploration Well Contractor establishes that drilling to the
minimum depth specified in Article:4.6 above is impossible, impracticable
or imprudent in accordance with accepted petroleum industry drilling and
engineering practice, then Contractor may plug and abandon the substitute
Exploration Well and will be deemed to have satisfied the obligation to
drill one (1) Exploration Well

The above option shall be exercised by GNPC within thirty (30) days from the
plugging and abandonment of the Exploration Well, and failure to exercise such
option shall constitute.a waiver of the minimum depth requirement pursuant to
(a) above:

During the Exploration Period, Contractor shall have the right to perform
additional Exploration Operations, including, without limitation performing

ity and magnetic surveys, drilling stratigraphic wells and performing
ai) SET

& 16

Petroleum Agreement, MOE/GNPC/Heliconia
additional geological and geophysical studies, provided the minimum work
obligations are performed within the applicable period.

4.9  Duting the Exploration Period, Contractor shall deliver to GNPC and the
Minister reports on Exploration Operations conducted during each Calendar
Quarter within thirty (30) days following the end of that Quarter. Further
requests for information by the Minister under Section 9(1) of the Petroleum
Law shall be complied with within a reasonable:time and copies of documents
and other material containing such information shall be provided to GNPC.

YP IEy

Wak

Pelrcleum Agreement, MOE/GNPC/Heliconia
ARTICLE 5

RELINQUISHMENT

S.1

5.2

3.3

5.4

Except as provided in Article 8.3, 8.9, 14.9 and 14.11, Contractor shall
relinquish portions of the Contract Area in the manner provided hereafter.

a) Jf on or before the expiration of the Initial Exploration Period, Contractor
elects to enter into the First Extension Period pursuant to Article 3.3 then
subject to Article 5.2 at the commencement of the First Extension Period
the area retained shall not exceed seventy five per cent (75%) of the
Contract Area as at the Effective Date;

b) If on or before: the expiration of the First Extension Period, Contractor
elects to enter into the Second Extension Period pursuant to Article 3.3
then subject to article 5.2’ at the commencement of the Second Extension
Period the area retained shall not exceed twenty five per cent (25%) of the
Contract Area as at the Effective Date;

ce) On the expiration of the Second Extension Period, Contractor shall subject
to Article 5.2 relinquish the remainder of the retained Contract Area-

The provisions of Article 5.1 shall not be read or construed as requiring
Contractor to relinquish any portion of the Contract Area which constitutes or
forms part of either a Discovery Area or'a Development and Production Area.
Any Discovery Area within the Contract Area shall not be relinquished for the
sole reason that the Contractor elects not to enter into the First Extension Period
or the Second Exténsion Period or on the expiry of the Second Extension
Period.

Subject to. Article 5.2, if at the end of the Initial Exploration Period or the First
Extension Period as the case may be Contractor elects not to enter into the First
or Second Extension Period. Contractor shall relinquish the entire Contract
Area.

Each area to be relinquished pursuant to this Article shall be selected by
Contractor and shall be measured as far as possible in'terms:of continuous and
compact units of a size and shape which will permit the carrying out of

‘troleum Operations in the relinquished portions. ——
rai oS

nh

18

Pelroleuin Agreement, MOB/GNPC/Haliconia:
ARTICLE 6

JOINT MANAGEMENT COMMITTEE

6.1

6.2

6.3

In order that the Parties may at all times cowperate in the implementation of
Petroleum Operations, GNPC and Contractor shall not later than thirty (30)
days after the Effective Date establish a Joint Management Committee (JMC).
Without prejudice to the rights and obligations of Contractor for day-to-day
management of the operations, the JMC shall oversee and supervise the
Petroleum Operations and ensure that all approved Work Programmes and
Development Plans are complied with and also that accounting for costs and
expenses and the maintenance of records and reports concerning the Petroleum
Operations are carried out in accordance with this Agreement and the
accounting principles and procedures generally accepted in the intemational
petroleum industry.

The composition. of and distribution of functions within the JMC shall be as.
follows:

i): The JMC shall constitute of two (2) representatives of GNPC and two
(2) representatives of Contractor. GNPC and Contractor shall also
designate a substitute or alternate for each member. In the case of
absence or incapacity of a member of the JMC, his alternate shall
automatically assume the rights and obligations of the absent or
incapacitated member;

ii) | The Chairperson of the JMC shall be designated by GNPC from amongst
the members of the JMC;

iiiy Contractor shall be responsible in consultation with GNPC for the
preparation of agenda.and supporting documents for each meeting of the
JMC and for keeping records of the meetings and decisions of the JMC
(GNPC shall have the right to inspect all records of the JMC at any
time):

iy) At any meeting of the JMC three (3) representatives shall form a
quorum.

Meetings of the JMC shall be held and decisions taken as follows:

i) All meetings of the JMC shall be held in Accra or such other place as

ao

A may be agreed upon by members of the JMC; SED

auc

Peloleum Agreement, MOE/GNPCIHeliconia
64

ii)

iii)

iv)

v)

vi)

vii)

viii)

The

Dy)

The JMC shall meet. at least twice: yearly and at such times as the
members may agree

A meeting of the JMC may be convened by either Party giving not less
than twenty (20) days notice to the others or, in a case requiring urgent
action, notice of such lesser duration as'the members may agree upon;

Decisions of the JMC. shall require unanimity provided, however, that
decisions and approvals required for budgets and day-to-day operational
matters associated with performing the Appraisal, Programme and the
Development and Production Operations, including the related
expenditures, outlays or advances for which Contractor will be required
to make on a one hundred percent (100%) basis shall require approval of
the Contractor's representatives only;

Any member of the JMC may vote by written and signed proxy held by
another menther;

Decisions of the JMC may be made without holding, a meeting if all
representatives of both Parties notify their consent thereto in the manner
provided in Article 27;

GNPC and Contractor shall have the right to bring expert advisors to any
IMC meetings to assist in the discussions of technical and other matters
requiring expert advice;

The JMC may also establish subcommittees it deems appropriate for
carrying out its functions, such as:

a) atechnical subcommittee;
b) anaudit subcommittee; and
¢) amaccounting subcommittee.

Costs and expenses related to attendance by the Parties in or outside
Accra, shall be bore by Contractor and treated as, Petroleum Costs
provided that such costs and expenses are, sufficiently documented to
show that they were properly incurred.

JMC shall oversee Exploration Operations as follows:

Not later than sixty (60) days after the Effective Date and thereafter at least
ninety (90) days before the commencement of each subsequent Contract
Year, Contractor shall, prepare and submit to the JMC for its review a
reasonably detailed Work Programme and budget setting forth ‘all

“XEN

Aptoration Operations which Contractor proposes to carry out in ‘that

Wad

= 26

Petrateum Agreement, MOF/GNPG/Heliconia
Contract Year and the estimated cost thereof, and shall alsa give an
indication of Contractor's tentative preliminary exploration plans for the
_ Succeeding Contract Year;

ii) Upon notice to the Minister and GNPC, Contractor may amend any Work
Programme:or budget submitted tothe JMC pursuant to this Article which
notice will state why in Contractor's opinion the amendment is necessary
or desirable: Any such amendment ishall be submitted to the JMC for
review,

iii) Every Work Programme submitted to the JMC pursuant te this Article 6.4
and every revision or amendment thereof shall be consistent with the
requirements. set out in Article 4.3 relating to minimum ‘work and
expenditure for the period of the Exploration Period in which such Work
Programme or budget falls;

iv) Contractor shall report any Discovery to GNPC immediately following
such Discovery and shall place before the JMC for review its Appraisal
Programme prior to submission thereof to the Minister. Within thirty (30)
days: of completion of the Appraisal Programme a JMC meeting to discuss
the appraisal shall be convened to. take place before submission of the
detailed appraisal report provided for in Article 8.7:

v) The JMC will review Work Programmes and budgets and any amendments
or revisions thereto, and Appraisal Programmes, submitted to. it by
‘Contractor pursuant to this Article, and timely give:such advice as it deems
appropriate which, Contractor shall consider before submitting the
Programme to GNPC and the Minister'for their information,

vi) After ithe date of the first Commercial Discovery, Contractor shall seck the
concurrence of GNPC’s JMC representatives, which concurrence shall not
be unreasonably withheld, on any proposal for the drilling of an
Exploration Well or wells not associated with the Commercial Discovery
and not otherwise required to be drilled under Article 4.3. If concurrence
is not secured by Contractor, Contractor may nevertheless elect to drill the
Exploration Well or wells but the costs of such well or wells shall be
considered Petroleum Costs for AOE purposes and a deductible cost for
Ghana income tax purposes only in the event there is a subsequent
Commercial Discovery associated with the well or wells.

6.5 From the first occurring Date of Commercial Discovery the JMC shall have the
supervision of Petroleum Operations.as follows:

i, Within sixty (60) days after the Date of Commercial Discovery Contractor
shall prepare and submit to the JMC for approval any revisions to its

Ma QEY

= a
PetroleunrAgreement, MOE/GNPC/Heliconia

6.6

6.7

6.8

annual Work Programme and budget that may be necessary for the
remainder of that Contract Year and for the rest of the Exploration Period:

ii. “At least ninety (90) days before the commencement of each stibsequent
Calendar Year Contractor shall submit to the IMC for review and approval
a reasonably detailed Work Programme and budget setting forth all
Development and Production Operations which Contractor proposes to
carry-out in that Calendar Year and the estimated cost thereof ‘and shall also
give an indication of Contractor’s plans for the succeeding Calendar Year;

iii. Within sixty (60) days of the Date of Commencement of Commercial
Production and thereafter not later than one hundred and twenty (120) days
before the. commencement of each Calendar Year Contractor shall submit
to the JMC for its approval an annual production schedule which shall be
in accordance with good international oilfield practice, and shall be
designed to provide the most efficient, beneficial and timely production of
the Petroleum resources.

The JMC shall approve lifting schedules prepared and submitted by the
Contractor for Development and Production. Areas as well as review all of
Contractor's reports on the conduct of Petroleum Operations.

The JMC shall approve Contractor’s insurance programme and the programmes
for training and technology. transfer submitted by Contractor and the
accompanying budgets for such schemes and programmes,

If during any meeting of the JMC the Parties are unable to reach agreement
concerning any of the matters provided for in Article 6.5 and 6.6, the matter
shall be deferred for reconsideration at a further meeting of the JMC to be
reconvened not later than fifteen (15) days following the original mecting. Any
of the Parties may provide further information to the JMC at or prior to such
meeting to assist the JMC resolve the matters in dispute. If after such further
meeting the Parties are still unable to reach agreement, the matters in dispute
shall immediately be referred to the Management of the-Parties and the Minister
for resolution, If fifteen (15) daysafter the referral, there is still no agreement,
then at the request of either Party, the matters in dispute shall be resolved in
accordance with Article'24. Dey

<The

Pelroleum Agreement, MOE/GNPC/Helicania
ARTICLE 7

RIGHTS AND OBLIGATIONS OF CONTRACTOR AND GNPC

7A

72

Subject to the provisions of this Agreement, Contractor shall be responsible for
the conduct of Petroleum Operations and shall:

a) conduct Petroleum Operations with utmost diligence, efficiency and
economy, in accordance with accepted petroleum industry practices,
observing sound technical and engineering practices using appropriate
advanced technology and effective equipment, machinery, materials and
methods;

b) take all practicable steps to ensure compliance with Section 3 of the
Petroleum Law; including ensuring the recovery and prevention of waste of
Petroleum in the Contract Area in accordance with accepted petroleum
industry practices;

c) prepare and maintain in Ghana full and accurate records. of all Petroleum
Operations performed under this Agreement,

d) prepare and maintain accounts of all operations under this Agreement in
such a manner as to present a full and accurate record of the costs of such
operations, im accordance with the Accounting Guide; and

e) disclose to GNPC and the Minister any operating or other agreement among
the Parties that constitute Contractor relating to the Petroleum Operations
hereunder, which agreement shall not be inconsistent with the provisions of
this Agreement.

In connection with its. performance of Petroleum Operations, Contractor shall
have the right within the terms of applicable law;

a) to establish offices in Ghana and to assign to those offices such
representatives as it shall consider necessary for the purposes of this

Agreement;
b) to use public lands for installation and operation of shore bases, and
terminals, harbours and related facilities, pipelines from fields to terminals
wee facilities, camps and other housing; SEN
Wale,

23

‘Pololaum Agreement, MOE/GNPCHeliconia
c)

d)

e)

to receive licenses and permission to ‘install and operate such
communications and transportation facilities as shall be necessary for the

efficiency of its operations:

to bring to Ghana such number of Foreign National Employees as shall be
necessary for its operations, including employees assigned on permanent or
resident status, with or without families, as well as those assigned on
temporary basis such as:rotational (rota) employees;

to provide or arrange for reasonable housing, schooling and other
amenities, permanent and temporary, for its employees and to import
personal and household effects, furniture and vehicles, for the use of its
personne! in Ghana;

to be solely responsible for provision of health, accident, pension and life
insurance benefit plans on its Foreign National Employees and their
families; and such employees shall not be required to participate in any
insurance, compensation or other employee or social benefit programs
established in Ghana;

to have, together with its personnel, at all times the right of ingress to and
egress from its offices in Ghana, the Contract Area, and the facilities
associated with Petroleum Operations hereunder in Ghana including the
offshore waters, using its owned or chartered means. of land, séa and air
transportation;

to engage such Subcontractors, expatriate and national, including also
consultants, and to bring such Subcontractors and their personne] to Ghana
as are necessary in order to carry out the Petroleum Operations in a skillful,
economic, safe and expeditious. manner; and, said Subcontractors shall have
the same rights as Contractor specified in this Article 7.2 to the extent they
are engaged by Contractor for the Petroleum Operations hereunder.

7.3. GNPC shall assist Contractor in carrying out Contractor's obligations
expeditiously and efficiently as stipulated in this Agreement, and in particular
GNPC shall use its best efforts'to assist Contractor and its‘Subcontractors to:

a)

b)
©)

establish supply bases and obtain necessary communications facilities,
equipment and supplies;

obtain necessary approvals to open bank accounts in Ghana;

subject to Article 21 hereof, obtain entry visas and work permits for such
number of Foreign National Employees of Contractor and its

xe engaged in Petroleum Operations and members of their
=

WEY

2

Pefroleum Agreement, MOE/GNPC/Heliconia
TA

1S

d)-

e)

8)

families who will be resident in Ghana, and make arrangements, for their
travel, arrival, medical services and other necessary amenities;

comply with Ghana customs procedures and obtain permits for the
importation of necessary materials: 7

obtain the necessary permits to transport documents, samples or other
forms of data to foreign countries for the purpose of analysis or processing
if such is deemed necessary for the purposes of Petroleum Operations;

contact Government agencies dealing with fishing, meteorology,
navigation and communications as required; and

identify. qualified Ghanaian personnel as candidates for employment. by
Contractor in Petroleum Operations.

All reasonable expenses incurred by GNPC in connection with any of the
matters set out in Article 7.3 above shall be borne by Contractor.

GNPC shall use its best efforts to render assistance to. Contraetor in
emergencies and major accidents, and such other assistance as may: be
requested by Contractor, provided that any reasonable expenses involved in
such assistance shall be borne by Contractor: Ver

hs

Petroleum Agreement. MOE/GNPC/Heliconia
ARTICLE 8

COMMERCIALITY

8.1 Contractor shall notify. the Minister and GNPC in writing as: soon as possible
after any Discovery is made, but in any event not later than thirty (30) days after
any Discovery is made.

8.2 As soon as possible after the analysis of the test results of such Discovery is
complete and in any event not later than one hundred (100) days from the date
of such Discovery, Contractor shall by a further notice in writing to the
Minister indicate whether in the opinion of Contractor the Discovery merits
appraisal.

8.3. Where the Contractor indicates that the Discovery does not merit appraisal,
Contractor ‘shall, subject to Article 8.17 below, relinquish the Discovery Area
associated with the Discovery.

8:4 Where Contractor indicates that the Discovery merits appraisal, Contractor shall
submit to the Minister an Appraisal Programme to be carried out by Contractor in
respect of such Discovery.

8.5 Unless Contractor and the Minister otherwise agree in any particular case,
Contractor shall have a period of two (2) years from the date of Discovery to
complete the Appraisal Programme but in the case where this occurs in
deepwater then:Contractor shall have a period of three (3) years to complete the

Appraisal Programme.

8.6. Contractor shall commence appraisal work within one hundred and eiglity (180)
days from the date of submission of the Appraisal Programme to the Minister.
Where the Contractor is unable to commence appraisal work within“ one
hundred. and eighty: (180) days from the date of submission of the Appraisal
Programme to the Minister, GNPC shall be entitled to exercise the option
provided for in Article 9.1 to enable prompt appraisal, provided however that
after Contractor actually embarks on appraisal work or obtains an-extension of
time for such work this option may not be exercised.

8.7 Not later than ninety (90) days. from the date on which said Appraisal
Programme relating to the Discovery is completed Contractor will submit to the
Minister a. report containing the results of the Appraisal Programme. Such
report shall include all available technical and economic data relevant to a
determination of commerciality, including, but not limited to, geological and
geophysical conditions, such as structural configuration, physical properties and
=f extent of reservoir rocks, areas, thickness and depth of pay zones, pressure,

2 NEY
Wet «

Petrolaum Agreement, MOE/GNPC/Helicania

8.8

8.9

8.10

8.11

volume and temperature analysis of the reservoir fluids; preliminary estimates
of Crude Oil and Natural Gas reserves; recovery drive characteristics:
anticipated production performance per reservoir ‘and per well: fluid
characteristics, including, gravity, sulphur percentage, sediment and water
percentage and refinery assay pattern:

Not later than ninety (90) days from the date on which the report containing the
results of the Appraisal Programme is submitted to the Minister, Contractor will
by a further notice in writing, inform the Minister whether the Discovery in the
opinion of Contractor is or is not commercial.

If Contractor informs the Minister that the Discovery is not commercial, then
Subject to Article 8.17, Contractor shall relinquish such Discovery Area;
provided, however, that in appropriate cases, before declaring thal a Discovery.
is not commercial, Contractor shall consult with GNPC and may make
appropriate representations proposing minor changes in the fiscal and other
provisions of this Agreement which may, in the opinion of Contractor, affect
the determination of commerciality. The other Parties may, where feasible, and
in the best interests of the Parties agree to make such changes or modifications
in the existing arrangements:

If Contractor pursuant to Article 8.8 informs the Minister that the Discovery is
Commercial Contractor shall not later than one hundred and eighty (180) days
thereafter, prepare and submit to the Minister a Development Plan.

The Development Plan referred to in Article 8.10 shall be based on detailed
engineering studies.and shall include:

a) Contractor's proposals for the delineation of the proposed Development
and Production Area and for the development of any reservoir(s), including
the method for the disposal of Associated Gas in accordance with the
Provisions of Article 14.4;

b) the way in which the Development and Production of the reservoir is
planned to be financed;

¢) Coritractor’s proposals relating to the spacing, drilling and completion of
wells, the production, storage, transportation and delivery facilities
required for thé production, storage and transportation of the Petroleum,
including without limitation:

i) the estimated number, size and production capacity of production
platforms if any;

ji), the estimated number of Production wells; “Ss EN

sy,

Petroleum Agreement, MOEIGNPCHelioania
ay

e)

ky

iii) the particulars of feasible alternatives for’ transportation of the
Petroleum, including pipelines;

iv) the particulars of onshore installations required, including the type
and specifications or size thereof ; and

v) the particulars of other technical equipment required for the
Operations;

the estimated production profiles. for Crude Oil and Natural Gas from the

Petroleum reservoirs;
estimates of capital and operating expenditures;
the economic feasibility studies carried out by or for Contractor in respect
of alternative methods for Development of the Discovery, taking into
account:

i) location;

ii) water depth (where applicable);

ili) meteorological conditions;

iv) estimates of capital and operating expenditures; and

¥) any other relevant data and evaluation thereof,

the safety measures to be adopted in the course of the Development and
Production Operations, including measures to deal with emergencies;

the necessary measures to be taken for the protection of the environment;

Contractor’s proposals with respect to the procurement of goods and
services obtainable in Ghana;

Contractor’s plan for training and employment of Ghanaian nationals; and

the timetable for effecting Development Operations.

8.12 The:date of the Minister’s approval of the Development Plan shall be the Date
of Commercial Discovery.

8.13 After thirty (30) days following its submission, the Development Plan shall be
deemed approved as submitted, unless the Minister has before the end of the
said thirty (30) day period given Contractor a notice in writing stating:

i)

we

that the Development Plan as submitted has not been approved; and
“XEN

2B.

Petroleum Agreement, MOE/GNPC/Heliconia
8.14

8.16

8.17

ion is commercial, then the Discovery Area shall be relinquished,

ii) the revisions. proposed by the Minister. to the Development Plan as
submitted, and the reasons thereof.

Where the Development Plan is not approved by the Minister as provided under
Article 8.13 above, the Parties shall within a period of thirty (30) days from the
date of the: notice by the Minister as:referred to under Article 8.13 above meet
to agree:on the revisions proposed by the Minister to the Development Plan. In
the event of failure to:agree to the proposed revisions, within fourteen (14):days
following said meeting any matters in dispute between the: Minister and the
Contractor shall be referred for resolution in accordance with Article 24,

Where the issue in dispute referred for resolution pursuant to Article 24 is
finally decided in favour of Contractor the Minister shall forthwith give the
requisite approval to the Development Plan submitted by Contractor.

Where the issue in question referred for resolution pursuant to Article: 24 is
finally decided in favour of the Minister in whole or in part, Contractor: shall
forthwith:

i) amend the proposed Development Plan'to give effect to the. final decision
rendered under Article 24, and the Minister shall give the requisite
approval to such revised Development Plan; or

ii) subject to Article 8.19 below relinquish the Discovery Area.

Notwithstanding the relinquishment provisions of Articles 8.3 and 8.9 above, if
Contractor indicates that a Discovery does not at the time merit appraisal, or
after appraisal does not appear to be commercial but may merit appraisal or
potentially become commercial at a later date during the Exploration Period,
then Contractor need not relinquish the Discovery Area and may continue its
Exploration Operations in the Contract Area during the Exploration Period
provided that the Contractor shall explain what additional evaluations,
including Exploration work or studies, are or may be planned in order to
determine whether subsequent appraisal is warranted or that the Discovery is
commercial. Such evaluations shall be performed by Contractor according to a
specific timetable, to be determined by the JMC, subject to its right of earlier
relingquishment of the Discovery Area. After completion of the evaluations,
Contractor shal] make. the: indications called for under Article 8.2 or 8.8 and
either proceed with appraisal, confirm commerciality or relinquish the
Discovery Area. In any case, if at the end of the Exploration Period Contractor
has not indicated its intent to proceed with an Appraisal Programme or'that the

JEY

Mg

Petroleum Agreement. MOE/GNPCIHeliconta
8.18 Before Contractor indicates that the Discovery will not merit appraisal. or after
appraisal will not be commercial, Contractor may consult with the other Parties
and may make appropriate representations proposing minor changes in the
fiscal and other provisions of this Agreement which may, in the opinion of
Contractor, affect the determination of commerciality. The other Parties may,
agree-to make such changes or modifications in the existing arrangements. In
the event the Parties do not agree on such changes or modifications, then
subject to Articles 8.17 and 8.19 Contractor shall relinquish the Discovery
Area.

8.19 Nothing in Article 8.3, 8.9, 8.16 or 8.17 above shall be read or construed as
requiring Contractor to relinquish:

a) any area which constitutes or forms part of another Discovery Area in
respect of which:

i) Contractor has given the Minister a separate notice confirming that
such Discovery merits appraisal or confirmation; or

ii) Contractor has given the Minister a separate notice indicating that
such Discovery is commercial; or

b) any area which constitutes or forms part of a Development and Production

Area, AE
Ng

Petroleum Agreement, MOE/GNPGIHelconia
ARTICLE 9

SOLE RISK ACCOUNT

9.1

93

9.4

9.5

Unless and until Contractor has notified GNPC that it, wishes to: appraise the
Discovery, GNPC may notify Contractor that it will at its Sole Risk commence
to appraise that Discovery, provided that within thirty (30) days of such
notification from GNPC, Contractor may elect to commence to appraise that
Discovery within its Work Programme.

Where an appraisal undertaken under Article 9.1 at the Sole Risk of GNPC
results in a determination that a Discovery is commercial, Contractor may
develop: the Commercial Discovery upon. reimbursement to GNPC of all
expenses incurred in undertaking the appraisal and arranging with GNPC
satisfactory terms for the payment of a premium equivalent to five hundred per
cent (500%) of such expenses. Such premium shall not be reckoned as cost.of
Petroleum Operations for the purpose of the Accounting Guide, In the event
that Contractor declines to develop said Discovery, Contractor shall relinquish
the Development and Production Area established by the Appraisal Programme
conducted by GNPC under Article 9.1,

During the Exploration Period GNPC may, at its Sole Risk, require Contractor
to continue drilling to penetrate and test horizons:deeper than those contained in
the Work Programme of Contractor or required under Article 4, GNPC may
also at its Sole Risk ask the Contractor to test a zone or zones ‘which Contractor
has not included in Contractor's test programme. Notice of this shall be given
to Contractor in writing as early as possible:prior to or during the drilling of the
well, but in any case not after Contractor has begun work to complete or
abandon the well. The exercise by GNPC of this right shall be in an agreed
manner, which does not prevent Contractor from complying with its work
obligations under Article 4.3 and is subject to the Health, Safety and
Environmental (HS & E) considerations.

At any time before commencing such deeper drilling Contractor may elect to
embody the required’ drilling in its own exploration operation, in which case
any resulting Discoyery‘shall not be affected by the provisions of this Article.

Where any Sole Risk deeper drilling results in a Discovery, GNPC shall have
the right, at its Sole Risk, to develop, produce and dispose of all Petroleum
from that deeper horizon, provided however that if at the time such Petroleum
is tested from the weil, Contractor's Work Programme: includes a well or wells
to be drilled to the same producing horizon, and provided that the well-or wells
result (s) in a Petroleum. producing well producing from the same horizon,

Cogtractor shall, after reimbursing GNPC forall costs associated with its Sole
pb
DEN

Wak

31

Petroleum Agreement, MOE/GNPG/Heliconia
9.6

9.7

98

9.9.

Risk deeper drilling in said well, have the right to include production from that
welll in its total production for the purposes of establishing a Commercial
Discovery, and, if a Commercial Discovery: is subsequently established, to
develop, produce and dispose of the Petroleum in accordance with the
provisions of this Agreement.

Alternatively, if at the time such Petroleum is tested from the well, referred to
in Article 9.5, Contractor's Work Programme does not include a well to be
drilled to the same horizon, Contactor has the option to ‘appraise and/or
develop, as the case may be, the Discovery for its’ account under the terms: of
this Agreement if it so elects within a period of sixty (60) days after such
Discovery. In such case, Contractor shall reimburse GNPC for all expenses
incurred by GNPC in connection with ‘such Sole Risk. operations, and shall
make satisfactory arrangements with GNPC for the payment of a premium
equivalent to five hundred percent (500%) of such expenses.

During the term of this Agreement, GNPC shall have the right, at its Sole Risk,
and upon six (6) months prior notice to Contractor, to drill one (1) or two (2)
wells per Calendar Year within the Contract Area provided that the work
intended to be done by GNPC had not been scheduled for a Work Programme
to be performed by Contractor and the exercise of such right by GNPC and the
arrangement made by GNPC for undertaking such drilling do not. prevent
Contractor from satisfying: its work obligations. Within thirty (30) days after
receipt of such notice Contractor may elect:to drill the required well or wells as
part of Contractor’s Exploration Operations.

In the event that a well drilled for the account and risk of GNPC in accordance
with Article ‘9.7 above results in a Discovery, GNPC shall have the right to
appraise and develop as the case may be or require Contractor to develop, after
GNPC declares a Commercial Discovery, such Commercial Discovery for a
mutually agreed service fee, so long as Contractor has an interest in the
Contract Area, GNPC taking all the interest risk and costs and hence having the
right to all Petroleum produced from the Commercial Discovery, provided
however that Contractor has the option to appraise and/or develop, as the case
may be, the Discovery for its account under the terms of this Agreement if it so
elects within a period of sixty (60) days after receipt of GNPC’s written notice
of such Discovery.

Contractor shall reimburse GNPC for all expenses incurred by GNPC in
connection with such Sole Risk operations, and shall make satisfactory
arrangements with GNPC for the payment of a premium equivalent to five
hundred percent (500%). of such expenses before exercising the option under
Article 9.8. Such premium shall not be reckoned as Petroleum Costs for the

fy of Accounting Guide. “Tea
YL

wok

32

Petroleum Agreement, MOE/GNPC/aliconia
9.10 In the event that Contractor declines to develop the Commercial Discovery or
no agreement is reached on the service {ee arrangement as provided for in
Article 9.8, Contractor shall relinquish the Development and Production Area
associated with such Commercial Discovery,

9.11 Sole Risk operations under this Article shall not extend the Exploration Period
nor the term. of this: Agreement and Contractor shal] complete any agreed
programme of work commenced by it under this Article at GNPC’s Sole Risk,
and subject to such provisions hereof as. the Parties shall then agree, even
though the Exploration Period as defined in Article 3 or the term of this
Agreement may have expired.

9.12. GNPC shall indemnify and hold harmless Contractor against all actions, claims,
demands and proceedings whatsoever brought by any third party or the State,
arising out of or in connection with Sole Risk operations under this Article 9,
unless such actions, claims, demands and proceedings are caused by _
Contractor’s Gross Negligence: Xt a

Ba

33

Peltoleum Agreement, MOE/GNPC/Heliconia
ARTICLE 10

SHARING OF CRUDE OIL

10,1

Gross: Production of Crude Oi) from each Development and Production Area

shi

ail (subject to a Calendar Year adjustment developed under the provisions of

Article 10.7) be distributed amongst the Parties in the following sequence and
proportions:

a)

b)

¢)

4)

Ten percent (10,0%)} of the Gross Production of Crude Oil shall be
delivered to the State as ROYALTY, pursuant to the provisions of the
Petroleum Law provided that if the accumulation within the area is:located
in water depth of four hundred metres (400m) {(about one thousand three
hundred and twelve feet (1,312 fi.)} or more the ROYALTY shall be seven
and one half per cent (7.5%). Upon notice to Contractor, the State shall
have the right to elect to receive cash in lieu of its royalty share of such
Crude Oil. The State's notice shall be given to Contractor at least ninety
(90) days in advance of each lifting period, such periods to be established
pursuant to the provisions of Article 10:7. In such case, said share of Crude
Oil shall be delivered to Contractor and it shall pay to the State the value of
said share in cash at the relevant weighted average Market Price for the
relevant period as determined in accordance with Article 1 L.7;

The State’s AOE (as hereinafter defined) share of Crude Oil, if any, shall
be distributed to the State out of the Contractor’s share of Crude Oil
determined under Article 10.1 (d), The State shall also have the right to
elect to receive cash in lieu of the AOE share of Crude Oil accorded to it
pursuant to Article 10.2. Notification of said election shall be given in the
same notice in which the State notifies Contractor of its election to receive
cash in liew of Crude: Oil under Article 10.1(a), In such case, said share
shall be delivered to Contractor and it shall pay to the State the value of
said share in cash at the relevant weighted average Market Price for the
relevant period as determined in accordance with Article 11.7;

The amount of Crude Oil, if any, shall be delivered to GNPC to which it is:
entitled pursuant to its Sole Risk operations under Article 9, after
distribution of such amounts of Crude Oil as are required pursuant to
Article 10.1(a);

After the distribution of such amounts of Crude Oil as are required
pursuant to Article 10,1(a) and (c), and subject to Article 10.1(e) below,
and PROVIDED that all Production Expenditure, as this term is defined in
Section 2.4 of the Accounting Guide: (excluding, all capital expenditures

Wey

Ac

a to in Article 10.1(e)), relating to the Crude Oil being distributed

lem

Petroleum Agreement, MOE/GNPC/Heltcona
has been fully reimbursed to the Party that funded it, the remaining Crade
Oil \produced from ‘each Development and Production Area shall be
distributed to Contractor and GNPC in the following order of priority;

i) first, ari amount of Crude Oil shall be distributed to Contractor to
reimburse Contractor for all expenditure and accrued interest thereon
attributable'to the Additional Interest as referred to in Article 2.9(a):

ii) second, if Contractor has provided the Additional Interesi Funding, an
amount of Crude Oil shall be distributed to Contractor to reimburse
Contractor for the Additional Interest Funding; and

iii)’ third,the remaining Crude Oil shall be distributed to each of Contractor
and GNPC in proportion to their respective participating interests
referred to in Article 2.

€) Contractor shall provide the funding for any.capital expenditures approved
by the JMC. GNPC shall reimburse Contractor for GNPC's proportionate
share, based on its: participating. interest in the Petroleum Operations, of
such capital expenditures (plus accrued interest at the Specified. Rate
thereon from the date of payment thereof by Contractor until the date
GNPC reimburses Contractor for its proportionate share and interest as
specified above), The reimbursement shall be made through Contractor
receiving an amount of Crude Oi] which would otherwise have been
distributed to GNPC pursuant to Article 10. 1(d);

f) The value of the Crude Oil used to reimburse any Party pursuant to Axticle
10.1{d) and Article 10.1(e) shall be the average Market Price as determined
pursuant to Article 11,7 for the Crude Oil delivered to Contractor in the
Month of its delivery.

10.2 At any time the State shall be entitled to a portion of Contractor’s. share of
Crude Oil then being produced from each separate Development and
Production Area which may consist of one or more accumulations (hereinafter
referred to as “Additional Oil Entitlements” or “AOE”), The AOE shall be
calculated on. the basis of Contractor’s NCF and the after-tax inflation-adjusted
rates of return (“ROR”) referenced in the formulae in Article 10:2(b) and shall
be determined separately for each Development and Production Area at the end
of each Month in accordance with the formulae ini Article 10.2(b) below:

(a) Definitions:

“ NCF" means Contractor’s net cash flow for the Month for which the
calculation is being made, and ‘shall be computed in accordance with. the

a formula: “SEN
eA

Petroleum Agreement, MOE/GNPG/Heliconia

NCF = x-y-2%
where

“x equals all revenues received during such Month by Contractor from the
Development and Production Area, including, an amount computed by
multiplying the amount of Crude Oil taken by Contractor during such Month in
accordance with Article 10.1 (d) and (e); excluding such Crude Oil taken by
Contractor for payment of interest in respect of Petroleum Costs incurred by
Contractor on GNPC’s behalf, by the Market Price applicable to such Crude
Oil during the Month when lifted, plus any other proceeds specified in the
Accounting Guide received by Contractor, including, without limitation, the
proveeds from the sale of any assets to which Contractor continues to have
title. For the avoidance of doubt, “x” shall not include revenues from Crude
Oil lifted. by Contractor which is part of another Party’s entitlement (e.g. Crude
Oil purchased by Contractor from GNPC or the State) but: shall include
revenues from Crude Oil owned by Contractor but lifted by another Party: (c.g.
Crade Oil purchased by GNPC or the State from Contractor).

“y” equals one-twelfidh ('/y2) of the income tax paid by the Contractor to the
State with respect to the Calendar Year in respect of the Development and
Production Area. If there are two (2) or more Development and Production
Areas, the total income tax paid by Contractor in accordance with the
Petroleum’ Income Tax Law 1987 shall for purposes: of this calculation be
allocated to the Development and Production Area on the basis of hypothetical
tax calculations for the separate Development and Production Areas. The
hypothetical tax calculation for each Development and Production Area shall be
determined by allocating the total amount of tax incurred for each Calendar
Year by Contractor under the Petroleum Income Tax Law to.each Development
and Production Area based on the ratio that the chargeable income from a given
Development and Production Area bears to the total chargeable income of
Contractor. The chargeable income of Contractor is determined under section 2
of the Petroleum Income Tax Law and the chargeable income of a
Development and Production Area shall be calculated by deducting from the
gross income derived from or allocated to that Area those expenses deductible
under section 3 of the Petroleum Income Tax Law which are reasonably
allocable to that area. A negative chargeable income for an area shall be treated
as zero for purposes ‘of this allocation and not more (or less) than the total
income tax paid by Contractor shall be allocated between the areas.

“2” equals all Petroleum Costs:specified in the Accounting Guide and expended

by Contractor during: such Month with respect to the Development and

Production Area, including any Petroleum Costs paid by Contractor on GNPC’s

behalf, and not reimbursed by GNPC within the Month, provided that all
JEN

We

Petroleum Agreement, MOEIGNPCiHeliconia

ev—

Petroleum Costs for Exploration Operations not directly attributable to a
specific Development and Production Area shall for purposes of this
calculation be allocated to the Development and Production Area having the
earliest. date of Commencement of Commercial Production; and provided
further that for the purpose of the ROR calculation Petroleum Costs shall, not
include any amounts in respect of interest.on loans obtained for the purposes of
carrying out Petroleum Operations.

FA, or First Account, is the net cash flows from the Development and
Production Area at the end of Month n, less the current value of the cumulative
negative net ‘cash flows up'to the end of the Month immediately preceding the
Month in question, using areal rate of return of 12.5% p.a. and inflation of i.

SA, or Second Account is the net cash flows from the Development and
Production Area for that Month, less the currént value of any cumulative
negative net cash flows up to the end of the Month immediately preceding the
Month in question, using areal rate of retum of 17.5% and inflation of i.

TA, or Third Account is the net cash flows from the Development and
Production Area at'the end of Month n, less the current value of any cumulative
negative net cash flows up to the Month immediately preceding the Month in
question, using a real rate-of return of 22.5% and inflation of i,

ZA, of Fourth Account is the net cash flows from the Development and.
Production Area for Month n, fess the current. value of any cumulative negative
net cash flows up to the end of the Month immediately preceding the Month in
question, using a real rate of return of 27.5% and inflation of i.

FA ,.; shall equal FA, as:of the Jast day of the Month immediately preceding
the Month in question if such FA, was negative, but shall equal zero if such
FA, was a positive number.

SAj,.; shall equal SA, as of the last day of the Month immediately preceding the
Month in question if such SA, was hegative, but shall equal zero if such SA,
was a positive number.

TA,. shall equal TA, as of the last day of the Month immediately preceding the
Month in question if such TA, was negative, but shall equal zero if such TA,
was'a positive number.

ZA, shall equal ZA, as of the last day of the Month immediately preceding the
Month ‘in question if such ZA, was a negative number but shall equal zero if
such ZA, was.a positive number. In the AOE calculation for the first Month of
Petroleum Operations, FAy.1, $Ap.. TAy.a and ZA, shall be zero. SEN

‘Ww

v

Petroleum Agreement. MOE/GNPC/Heliconia
NCF = x-y-z
where

“x” equals all revenues received during such Month by Contractor from the
Development and Production Area, including an amount computed by
multiplying the amount of Crude Oil taken by Contractor during such Month in
accordance with Article 10.1 (d). and (e); excluding such Crude Oil taken by
Contractor for payment ‘of interest in respect of Petroleum Costs incurred by
Contractor on GNPC’s behalf, by the Market Price applicable to such, Cnide
Oil during the Month when lifted, plus any other proceeds specified in the
Accounting Guide received by Contractor, including, without limitation, the
proceeds from the sale of any assets to which Contractor continues to have
title. For the avoidance of doubt, “x” shall not include revenues from Crude
Oil lifted by Contractor which is part of another Party’s entitlement (e.g. Crude
Oil purchased by Contractor from GNPC or the State) but shall include
revenues from Crude Oil owned by Contractor but lifted by another Party (e.g.
Crude Oil purchased by GNPC or the State from Contractor).

“y" equals one-twelfth ('/,9) of the income tax paid by the: Contractor to the
State with respect to the Calendar Year in respect of the Development and
Production Area, If there are two (2) or more Development and Production
Areas, the total income tax paid by Contractor in accordance with the
Petroleum Income Tax Law 1987 shall for purposes of this calculation be
allocated.to the Development.and Production Area on the basis of hypothetical
tax calculations for the separate Development and Production Areas, The
hypothetical tax calculation for each Development and Production Area shall be
determined by allocating the total amount ‘of tax incurred for each Calendar
Year by Contractor under the Petroleum Income Tax Law to each Development
and Production Area based on the ratio that the chargeable income from a given’
Development and Production Area bears to the total chargeable income of
Contractor, The chargeable income of Contractor is determined under section 2°
of the Petroleum Income Tax Law and the chargeable income of a
Development and Production Area shall be calculated by deducting from the
gross income derived from or allocated to that Area those expenses deductible
under section 3 of the Petroleum Income’ Tax Law which are reasonably
allocable to that area. A negative chargeable income for an area shall be treated
as zero for purposes of this allocation and not more (or Jess) than the total
income tax paid by Contractor shall] be allocated between the areas.

“z" equals all Petroleum Costs’specified in the Accounting Guide and expended

by Contractor during such Month with respect to the Development and

Production Area, including any Petroleum Costs paid by Contractor ow GNPC’s

behalf, and not. reimbursed by GNPC within the Month, provided that all _
JES

Petroleum Agreement, MOE/GNPCAHeliconia

“7 forthe month in-question equals the percetitage change in the United States
Industrial Goods Wholesale Price Index (*USIGWPI) applicable for the Month
compared to that applicable for the same Month of the preceding Calendar
Year, The USIGWPI applicable for any Month shall be the index which uses
data for the second preceding Month ic, January data for the March
computation. If the USIGWPI ceases fo be published, a substitute U.S. Dollar-
based price index shail’ be used.

“n” refers to the nth Month in question.
“n-1” refers to the Month immediately preceding the nth Month

b) Formulae:

FA, = (F4,(1+ 2 S*9)) «noe

4, (84, (1+ 222) 4 wor

In the calculation of SA, an-amount shall be subtracted from NCF identical to
the value of any AOE which would be due to the State:if reference were made
hereunder only to the FA,.

7A, = (14,,,(14 ea) NCF

In the calculation of TA, an amount shall be subtracted from NCF identical to
the value of any AOE which would be due to the State if reference were made
hereunder only to the FA, and SA,,-

a, (24, (14 FS) + wor

In the calculation of ZA, an amount shall be subtracted from NCF identical to
the value of any AOE which would be due to the State if reference were made __
hereunder only tothe FA,, SA,and TA,, Ze

Petroleum Agresmeént, MOE/GNPC/Heliconia
In the event of 4 conflict between the definitions of the FA,, SA,. TA, and ZA,
and the mathematical formulae in Article 10.2(b), the mathematical formulae
shall prevail.

ce) Prospective Application:
The State's AOE measured in barrels of oi! will beas follows:

i) If FA,,SA,, TA, and ZA, are all negative, the State's AOE for the
Month in.question shall be zero;

ii) If FA, is positive and SA,, TA, and ZA, are all negative, the
State’s AOE for the Month in question shall be ‘equal to the
absolute amount resulting from the following monetary calculation:

Ten percent (10%) of the FA,, for that Month divided by the
weighted average Market Price as determined in accordance with
Article 11.7.

iii) If both FA, and SA, are positive, but both TA, and ZA, are
negative, the State’s AOE forthe Month in question shall be equal
to an absolute amount resulting from the following monetary
caleulation:

the aggregate. of ten percent (10%) of FA, for that Month plus
twelve and one half percent (12.5%) of the SA, for that Month all
divided by the weighted average Market Price as determined in
accordance with Article 11.7.

iv) IfFA,, SA, and TA, are.all positive but ZA, is negative, the State's
AOE for thé Month in question shall be equal to the absolute
amount resulting from the following monetary calculation:

the aggregate.of ten percent (10%) of the FA, for that Month plus
twelve'and one half pereent (12.5%) of the SA, for that Month plus
sixteen percent (16%) of the TA, for that Month all divided by the
weighted average Market Price as determined in accordance with
Article 11.7.

v) IfFA,, SA,, TA, and ZA, are all positive, the State's AOE for the
Month in question shall be equal to the absolute amount resulting
from the following monetary calculation:

the aggregate of ten percent (10%) of the FA, for that Month plus
twelve and-one half percent (12.5%) of the SA, for that Month plus

Palraleum Agreement, MOE/GNPOHelconia

sixteen percent (16%) of the TA, for that Month plus twenty
percent (20%) of the ZA, for that Month all divided by the
weighted average Market Price as determined in accordance with
Article 11.7,

d) The AOE calculations’ shall be made in U.S. Dollars with all non-dolJar
expenditures converted to U.S, Dollars in accordance with Section 1.3.5
of Annex 2. When the AOE calculation cannot be definitively made
because of disagreement on ‘the World Market Price or any other factor
in the formulae, then a provisional AOE calculation shall be made ‘on the
basis of best estimates of such factors, and such provisional calculation
shall be subject to correction and revision upon the conclusive
determination of such factors, and appropriate retroactive adjustments
shall be made.

e) The AOE shall be calculated on a monthly basis, with the AOE to be
paid commencing with the first Month following the Month in which the
FA,, SA,, TA, or ZA, (as applicable) becomes positive. Because the
precise amount of the AOE for a ‘Calendar Year cannot be determined
with. certainty until after the end ef that Calendar year, deliveries (or
payments in lieu) of the AOE with respect to a Month shall be made
during such Calendar Year based upon the Contractor’s good faith
estimates of the amounts owing, with any adjustments following the end
of the Calendar Year to be settled pursuant to the procedures agreed to
pursuant to Article 10.7. Final caleulations of the AOE shall be made
within thirty (30) days following the filing by the Contractor of ‘the
annual tax retumn for such Calendar year pursuant to the Petroleum
Income Tax Law, and the amount of the AOE shall be appropriately
adjusted in the event of a subsequent adjustment of the amount of tax.
owing on such term.

10.3. GNPC shall act as agent for the State in the collection of al! Petroleum or
money accruing to the State under this Article and delivery or payment. to
GNPC by Contractor shall discharge Contractor's liability te deliver the share
to the State.

10.4 The State or GNPC, having met the requirements of Article 15.1, may elect, in
accordance with terms and conditions to be mutually agreed by the Parties, that
all or part of the Crude Oil to be distributed to'the State or to GNPC pursuant to
this Article shall ‘be sold and delivered by the State or GNPC to Contractor or
its Affiliate for use and disposal and in such case Contractor or its Affiliate
shall pay to the State or to GNPC,,as the case may be, the Market Price for any
Crude Oil so'sold and delivered. Market Price for purposes of this Article 10.4
shall be the amounts actually realised by Contractor or said Affiliate on its

ail of said Crude ‘Oil in arm's length commercial transactions, or for its

JEN

eee 40
Petroleum Agreement, MOEIGNPC/Heliconia,
10.5

10.6

10.7

other resales or dispositions of said Crude Oil, based upon world market prices
determined in the manner specified in Article 11,7(b).

Ownership and risk \of loss of all Crude Oil produced from the Contract Area
which is purchased, and all of its percentage Interest or other Crude Qil lifted,
by Contractor shall pass'to Contractor at the outlet flange of the marine terminal
or other storage facility for loading into tankers or other transportation
equipment referred to im Article 1.1.

Subject to the provisions of Article 15 hereof, Contractor shall have the right
freely to export and dispose of all the Petroleum allocated and/or delivered to it
pursuant to this Article.

The Parties shall through consultation enter into supplementary agreements
concerning Crude Oil lifting procedures, lifting and tanker schedules, loading
conditions, Crude Oil metering, and thé settlement of lifting imbalances, if any,
among the Parties at the end of each Calendar Year. The Crude Oil to be
distributed or otherwise made available fo the Parties in each Calendar Year in
accordance with the preceding provisions of this Article shall insofar as
possible bein reasonably equal monthly quantities, THE

4j

Petroleum Agreement, MOBIGNPC/Helicona
ARTICLE 11

MEASUREMENT AND PRICING OF CRUDE OIL

11.1 Crude Oil shall be delivered by Contractor to ‘storage tanks constructed,
maintained and operated in accordance with applicable laws and good oilfield
practice. Crude Oil shall be metered or otherwise measured for quantity and
tested for quality in such storage tanks for all purposes of this Agreement, Any
Party may request that measurements and tests be done’ by an internationally
recognised inspection company. Contractor shall arrange and pay for the
conduet of any measurement, or test so: requested provided, however, that in the
case of (1) @ test requested for quality purposes and (2) a test requested on
metering (or measurement) devices, where the test demonstrates ‘that such
devices are accurate ‘within acceptable tolerances, the Party requesting the test
shall reimburse Contractor for the costs associated with the test or tests.

11.2. GNPC or its authorised agent shall have the right;
a) to.be present at and to:observe such measurement of Crude Oil; and
b) to examine and test whatever appliances are used by Contractor therefor.

11.3 In the event that GNPC considers Contractor’s methods of measurement to be
inaccurate GNPC shall notify Contractor to this effect and the Parties shall meet
within ten (10) days of such notification to discuss the matter. Where after
thirty (30) days the Parties cannot agree over the issue they shall refer for
resolution under Article 24 the sole question of whether Contractor's method of
measuring Crude Oil is accurate and reasonable. Retrospective adjustments to
measurements shall be made where necessary to give effect to the decision
rendered under Article 24.

11,4 If upon the examination or testing of appliances provided for in Article 11.2
any such appliances shall be discovered to be defective:

a) Contractor shall take immediate steps ‘to repair or replace such appliance;
and

b) subject to the establishment of the contrary, such error shall be deemed to
have existed for three (3) months or since the date of the last examination
and testing, whichever occurred more recently,

11.5 In the event that Contractor desires to adjust, repair or replace any measuring
appliance, it shall give GNPC reasonable notice to enable GNPC or its

queers! agent to be present. WRN
was

Sa 2
Pelroleurn Agreement. MOE/GNPG!Heiiconia
11.6 Contractor ‘shall keep full and accurate accounts concerning all Petroleum
measured as aforesaid and provide GNPC with copies thereof on a monthly
basis, not later than ten (10) days after the end of each Month.

11.7? The market price for Crude Oi) delivered to Contractor hereunder shall be
established with respect to each lifting as‘ follows:

a) On Crude Oil sold by Contractor in‘arm’s length commercial transactions,
the Market Price shall be the price actually realized by Contractor on such
sales. Sales in arm’s length commercial transactions shall mean sales to
purchasers independent of the seller, which do not involve Crude Oil
exchange or barter transactions, government to government transaction,
sales directly or indirectly to Affiliates, or sales involving consideration
other than payment in U.S, Dollars or currencies convertible thereto, or
affected in whole-or in part by considerations other than the usual economic
incentives for commercial arm's length Crude Oil sales;

b) On other sales by Contractor, on exports by Contractor without sale and on
sales under Article 15.2, the Market Price shal) be determined by reference
to world market prices of comparable Crude Oils sold in arm's length
transactions for export in the major world petroleum markets, and adjusted
for oil quality, location and conditions of pricing, delivery and payment;

c) If the quality of various Crude Oils produced from the Contract Area is
different, segregated and sold separately, the Market Price shall be
determined separately for each type sold and/or exported by Contractor,
only io the extent that the different quality grades remain segregated
throughout to the paint where they are:sold.

However if grades of different quality are commingled into a common
stream, Contractor and GNPC shall agree on an equitable methodology for
assessing the relative value of each grade of Crude Oil comprising the
blend, and shall implement an equitable methodology to enable the
producer of a higher quality Crude Oil be reimbursed by the producer of a
lower quality Crude Oil.

a) The price of Crude Oil shall be expressed in U.S, Dollars per barrel, F.O.B.
the point of delivery by Contractor.

11.8 Contractor shall notify GNPC of the Market Price determined by it for its
respective lifting during each Quarter not later than thirty (30).days after the end
of that Quarter. AL

qa

-!

Petroleum Agreeinent, MOEIGNPCIHelicona
11.9 If GNPC considers that the price notified by Contractor was not correctly
determined in accordance with the provisions of Article 11.7, it shall so notify
Contractor not later than thirty (30) days after notification by Contractor of such
price, and GNPC and Contractor shall meet not later than twenty (20) days
thereafter to agree on the correct market price.

11.10 In the event that GNPC and Contractor fail to agree upon the commencement of
meetings ‘for the purpose described in Article 11.9 above, or cannot agree on
the correct Market Price pursuant to Article 11.9, the Market Price shall be
referred for determination in accordance with Article 24 of this Agreement. —__—
Ey

Wg

Petroleum Agreement, MOE/GNPG/Heliconte:
ARTICLE 12

TAXATION AND OTHER IMPOSTS

12.1 No tax, duty, fee or-other impost shall be imposed by the State or any political
subdivision on Contractor, its Subcontractors or its Affiliates in respect of
activities related to Petroleum Operations and to the sale and export of
Petroleum: other than as provided in this Article.

12.2. Contractor shall be subject to the following:
i) Royalty as provided for in Article 10.1(a);

il) Income Tax in accordance with the Petroleum Income Tax Law 1987
(PNDC L, 188) levied at the rate of thirty-five percent (35%);

iii) Additional Oil Entitlement as provided for in Article 10.1(b);

iv) Payments for rental of Government property, public lands or for the
provisions Of specific services requested by Contractor from public
enterprises; provided, however, that the rates charged Contractor’for such
rentals or services shall not exceed the rates charged to other members of
the public who receive similar services or rentals;

v) Surface rentals payable'to the State pursuant to Section. 18 of the Petroleum.
Law per square kilometre of the area remaining at the beginning of each
Contract Year ‘as part of the Contract Area, in the amounts as set forth

below.
Phase of Operation Surface Rentals Per Annum
Initial Exploration Period US $ 30 per sq. km.
Ist Extension Period US $50 persg. km.
2nd Extension Period US $75 per'sq.. km.
Development & Production Area US $100 persq: km.

vi) Taxes, duties, fees or other imposts of a minor nature and amount insofar as.
they do not relate to the stamping and registration of this (1) Agreement,
(2) any assignment of interest in this Agreement, or (3) any contract in
respect of Petroleum Operations between Contractor and any _

ee WEN
wea

45

Peboleum Agreement. MOE/GNPCHHeliconia:
12.4 Contractor shall not be liable for any export tax on Petroleum exported from
Ghana and no duty or other charge shall be levied on such exports. Vessels or

12.5 Subject to the local purchase obligations hereunder, Contractor and
Subcontractors may 'mpert into Ghana all plant, equipment and materials to be
used solely and exclusively in the conduct of Petroleum Operations without
Payment of customs and other duties, faxes, fees and charges on imports save
minor administrative charges:

126 Foreign National Employees of Contractor or its Affiliates, and of” Its

12.7 Subject to GNPC’s rights under Article 19, Contractor, Subcontractors and

charges. AY

 A&
wat
Petroleum Agreement. MOEIGNPCHehcans - *
128 The Ghana Income Tax law applicable generally to individuals who are not
employed. in the petroleum industry shall apply in the same fashion and at the
same rates to employees of Contractor, its Affiliates,and its Subcontractors;
provided, however, that Foreign National Employees of Contractor, its
Affiliates, and its Subcontractors shall be exempt from the income tax and
withholding tax liabilities if they are resident in Ghana for thirty (30) days or

mil in any Calendar Year, TET
—=\1}

wo

4h

Petroleum Agreement, MOEIGNPC/Helicoma
ARTICLE 13

FOREIGN EXCHANGE TRANSACTIONS

13.1 Contractor shall for the purpose of this Agreement be entitled to receive, remit,
keep and utilise freely abroad all the foreign currency obtained from the-sales.of
the Petroleum. assigned to it by this.Agreement or purchased hereunder, or from
transfers, as well as its own capital, receipts from loansand in general all assets
thereby acquired abroad. Upon making adequate arrangements with regard to
its commitment to conduct Petroleum Operations, Contractor shall be free to
dispose of this foreign currency or assets as it deems fit.

13.2 Contractor shall have the tight to open and maintain in Ghana bank accounts’in
foreign currency and Ghanaian currency. No restriction shall be made on the
import by Contractor in an authorised manner of funds assigned to the
performance of the Petroleum Operations and Contractor shall be entitled to
purchase Ghanaian currency through authorised means, without discrimination,
at the prevailing rate of exchange; provided, however, that such prevailing rate
applicable to Contractor hereunder for all transactions for converting Ghanaian
currency into U.S. Dollars, and vice versa, shall beat/a buying or selling’rate of
exchange, as the case may be, not less’ favourable to Contractor than that quoted
by the State or its. foreign exchange control authority to any person or entity on
the dates of such conversion (excepting those special rates, provided by the
State to discretely defined groups for special, limited purposes).

13.3 Contractor shall be entitled to convert in an authorised manner into foreign
currencies of its choice funds imported by Contractor for the Petroleum
Operations and held in Ghana which exceeds its local requirements at the
prevailing rate of exchange referred to in Article 13.2 and remit and retain such
foreign currenciesioutside Ghana.

13.4 In theevent of resale by Contractor or its Affiliate of Crude Oil purchased from
the State or GNPC, the State-or GNPC shall have the right to request payment
for such sales of its share of production to Contractor or its Affiliate tobe held
in the foreign currency in which the resale transaction took place or in U.S.
Dollars.

13.5 Contractor shall have the right to make direct. payments outside of Ghana from
its home offices and elsewhere, to its Foreign National Employees, and to those
of its Subcontractors and suppliers ‘not resident in Ghana’ (as that term is
defined in’ Section 160 of the Internal Revenue Act 2000 (Act 592) for wages,
salaries, purchases of goods and performance of services, whether imported
into Ghana or supplied or performed therein for Petroleum Operations carried

a in accordance with the provisions of this, Agreement, in respect

Wa ~

Patroleum Agreement. MOE/GNPCHeliconia

4B

of services performed within the framework of this Agreement, and such
payments shall be considered as part of the costs incurred in Petroleum
Operations.

13.6 [m the event of any changes in the location of Operator's home or other offices,
Operator shall so notify GNPC and the State.

13:7 All payments which this Agreement obligates Contractor to make to GNPC or
the State, including income taxes, shall be made in U.S. Dollars, except as
requested otherwise pursuant to Article 13.4 above. All payments shall be
made by the appropriate means of transfer, in immediately: available funds to a
bank to be designated by GNPC or the State, and reasonably accessible to
Contractor by way of its being able to receive payments made by Contractor
and give a confirmation of receipt thereof, or in such other manner as may be
mutually agreed.

13.8 All payments, which this Agreement obligates GNPC or the State to make to
Contractor, shall be made in U.S. Dollars. All payments shall be made by the
appropriate means of transfer in. immediately available funds to a commercial
bank to be designated by Contractor, and reasonably accessible to GNPC or'the
State by way of its being able to receive payments made by GNPC or the State
and give confirmation of receipt thereof, or in such other manner as may be

vi agreed. “AES,

Petroleum Agreement. MOEIGNPC/Helicona
ARTICLE 14

SPECIAL PROVISIONS FOR NATURAL GAS

PART | - GENERAL

14.1

142

14.3

Contractor shall have the right to use Natural Gas produced from any
Development and Production Area for Petroleum Operation within the Contract
Area such as reinjection for pressure maintenance and/or power generation.

Contractor shall have the right to flare Natural Gas:
a) to thetextent provided in an approved Development Plan;

b) during production testing operations, including extended well testing
operations with respect to-crude oil;

c) ‘when required for the safety of persons engaged in Petroleum Operations in
accordance with petroleum industry practice;

d) where reinjection is inadvisable from the point of view of good reservoir or
petroleum engineering practice; or

e) as otherwise authorised by the Minister.

Contractor shall have the right toextract condensate and Natural Gas liquids for
disposition under the provisions relating to Crude Oil. Residual Natural Gas
remaining after the extraction of condensate and Natural Gas liquids is subject
to the provisions of this Article.

PART Il -ASSOCIATED GAS

14.4

14.5

Based, on the principle of full utilisation of Associated Gas and without
substantial impediment to Crude Oil production, the Development Plan of each
Development and Production Area shall include a plan of utilisation for
Associated Gas.

If Contractor considers that production processing and utilisation of Associated
Gas from any Development and. Production Area to be non-economic, GNPC
shall have the option to offtake such Associated Gas at the outlet flange of the

ty TEN

Petroleum Agreement. MOEMGNPC/Heliconia
14:6

gas-oil separator at Its Sole Risk for its own use and to that end the
Development Plan proposed by Contractor:shall include:

a) a statement of the facililies necessary for the delivery to GNPC of such
Associated Gas; and

b) a plan for the reinjection of such Associated Gas into the reservoir.

If GNPC elects to offtake Associated Gas under Article 14.5 above, GNPC
shall pay for the cost of any additional facilities and any related production cost
required for the delivery of the gas to GNPC, provided that:

a) if Contractor subsequently wishes to participate in GNPC’s gas utilisation
programme, it shall reimburse GNPC for the costs-of such facilities plus'a
premium of two hundred percent'(200%); or

b) if Contractor ‘subsequently develops a gas utilisation programme and
requires the use of such facilities, Contractor shall pay GNPC an agreed fee
forsuch use.

PART Ill - NON-ASSOCIATED GAS

14.7

148

14.9

Contractor shall notify the Minister in writing as:soon as any Discavery of Non-
Associated Gas is made in the Contract Area.

As soon as possible after the technical evaluation of the test results of such
Discovery is complete and in any event not later than one hundred eighty (180)
days from the date of Discovery, Contractor shall by a further notice in writing
to the Minister (the “Notice”) indicate whether in Contractor’s opinion the
Discovery merits appraisal.

Where Contractor’s Notice indicates that the Discovery does not at that time
merit appraisal but may merit appraisal or additional evaluation at a later date
during the Exploration Period or during ‘the initial period under a new
Agreement made pursuant to Article 14.18 below, then Contractor need not
submit a proposed Appraisal Programme at that time but instead shall indicate
what other studies or evaluations may be warranted before an Appraisal
Programme is undertaken. Where Contractor’s Notice indicates that the
Discovery will not merit appraisal at any time during the Exploration Period or
during the initial period under a new Agreement made pursuant to Artiole
14.18, then’ GNPC may by notice to Contractor require Contractor to relinquish

% an to the Non-Associated Gas within that Discovery Area. Sk

81

Petroleum Agreement. MOE/GNPC/Helconia
14.10

14.11

14,12

14.13

14,14

Where Contractor's Notice indicates that the Discovery merits the drilling of
one or more Appraisal Wells at that time, Contractor’shall prepare and submit
to the JMC the appropriate Appraisal Programme which shall be scheduled to
be completed within two (2) years of the submission of the Notice to the
Minister.

Not later than ninety (90) days from the date on which the Appraisal
Programme relating to.a Discovery is concluded, Contractor shall! submit to’ the
Minister a report containing the results of the Appraisal Programme. If the
Teport concludes that the Discovery merits commercial assessment, Contractor
shall notify the Minister within one hundred eighty (180) days from the date on
which the Appraisal Programme relating to the Discovery was completed of a
programme of such assessment and shall conduct such: programme during the
test of the Exploration Period and, if applicable, during the initial period under
a new Agreement made pursuant to Article 14.18. Notwithstanding the above,
Contractor may also notify the Minister that commercial assessment of the
Discovery is not warranted at that time but the Discovery may merit such
assessment at a later date during the Exploration Period or: during the initial
period referred to above. If Contractor so notifies the Minister, Contractor shall
also indicate what other studies or evaluation may be warranted before a
commercial assessment is undertaken,

The purpose of the commercial. assessment shall be to study the uses to which
production from the Discovery Area, separately or together witli any Associated
Gas can be devoted and whether involving exports or domiestic utilisation. As
part of the assessment, the Parties shall also pursue discussions on the required
contractual arrangements for disposition of the Natural Gas to potential
purchasers and/or consumers of the Natural Gas.

Contractor may consult with the other Parties and may make appropriate
representations proposing changes in the fiscal and other provisions of this
Agteement which may, in: the opinion of Contractor; affect the above
determinations made pursuant to Articles 14.10 and 14,11. The other Parties
may, where feasible and in the best interests of the Parties, agree to make such
changes or modifications in the existing arrangements.

Nothing in this Part Ill of Article 14 shall be read or construed as requiring
Contractor to relinquish any area

i) which constitutes or forms part of another Discovery Area in respect of
which Contractor has given to the Minister a separate notice confirming
that such Discovery merits: confirmation or commercial assessment; or

ii) jyhich constitutes or forms part of a Development and Production Area.
At a
se

hae

Patroleumi Agreement, MOE/GNPCHeliconis

PART_IV_NATURAL GAS PROJECTS

14.15

14.16

14.17

If at any time during the commercial assessment Contractor informs the
Minister in writing that the Discovery can be produced commercially, it shall as
soon.as reasonably possible thereafter submit to the Minister and to GNPC its
proposals for an agreement relating to the development of the Discovery on the
principles set forth in this Part TV of Article 14. The State and GNPC
undertake on receipt of such notice to negotiate in good faith with Contractor
with a view to reaching agreement on terms for such production. Any such
agreement will be based on terms and fiscal requirements which shall be no
less favourable to'Contractor than those provided for in Articles 10 and 11 and
which. take full account of the legitimate interest of the State as the resource
owner.

If at any time during, the commercial assessment Contractor has identified a
market in Ghana for the reserves of Associated Gas and/or Non-Associated Gas
or any part.thereof that can be.saved without prejudice to.an export project, the
Parties shall proceed in good faith to negotiate the appropriate contractual
arrangements for the disposition of the gas. In the event that there is a
domestic market for such gas, Contractor shall receive for delivery onshore of
its share of the pas'a price to be agreed between GNPC and Contractor taking
into account among other things the cost of developing the gas and the uses
which will be’ made of the gas,

In the event of a Discovery of Natural Gas in the Contract Area which is to be
developed and commercially produced, the provisions of this Agreement in
respect to interests, rights and obligations of the Parties regarding Crude Oil
shall apply: to Natural Gas, with the necessary changes in points of detail,
except with respect to specific provisions in this Agreement concerning Natural
Gas and different or additional provisions conceming Natural Gas which nay
be agreed by the Parties in the future.

a) The system for the allocation of Natural Gas among the Parties shal] follow
the same: general format as Article 10.1 provides for Crude Oil, with the
exception that the royalty to be delivered to the State on Natural Gas shall
be at the rate of five percent (5%) of the annual Gross Production. of
Natural Gas as an incentive to enhance the viability of a gas project on the
basis herein provided for:

b) The Parties recognise that projects for the Development and'Production of
Natural Gas are generally long-term in nature for both the project
developers ‘and the. customers who purchase the Natural Gas. Substantial
investments and dedication of facilities require long-term ‘commitments on
both sides. This Agreement, being for a specific term of years, may not

GQ AEN
Wee”

Es]

Peloteurm Agreement, MOE/GNPCMelicona
cover the length of time for which customers in given cases will require
commitments on the part of the Parties to this Agreement to deliver their

__ respective shares of the output. Accordingly the, Parties agree to consider

ec):

d)

undertaking such commitments where reasonably required for the efficient
and viable development of a Natural Gas project. It is recognised that,
unless otherwise agreed by the Parties hereto, Contractor will have no right
or interest in the project or the Natural Gas produced and delivered after
the term of this Agreement has expired.

In the event that Contractor or an Affiliate decides to construct facilities to
receive Natural Gas from the Development and Production. Area for further
processing or for use-as a feedstock or fuel in order to convert such Natural
Gas into one. or more commercially marketable products, the Contractor
shall be entitled to pay for such gas the price paid by the State or GNPC
under Article 14.16.

The Parties will consider collaboration in obtaining any common external
financing, available for Natural Gas processing or Natural Gas utilisation
facilities, including project financing; however, each, Party shall remain
free to finance externally its share-of such facilities to the extent it prefers
to do so.

14.18 a) Where Contractor has during the continuance. of the Exploration Period

b)

°)

made a Discovery of Non-Associated Gas but has not before the end of the:
Exploration Period declared that Discovery to be commercial, the State and
GNPC will, if Contractor so requests, enter into a new Petroleum
Agreement with Contractor in respect of the Discovery Area to which that
Discovery relates;

The State and GNPC shall not be under any obligation to enter into an
Agreement pursuant to Article 14.18(@) unless before the end of the
Exploration Period Contractor has carried out an Appraisal Programme in
respect of that Discovery pursuant to Article 14.10 and submitted to the
Minister a report thereon pursuant to Article 14.11, or has notified the
Minister of reasonable arrangements to undertake and. complete such an
Appraisal Programme during the period provided for in Article 14.18 (c) (i)
below:

‘A Petroleum Agreement entered into pursuant to.Article 14,18 (a):
i) shall unless the Discovery in respect of which the Agreement has

been made is declared by Contractor to be comimercial continue in
force for an initial period not exceeding five (5) years; —_.—
,

_
aad

Petrojeum Agreement, MOEGNPCHeliconre
ii) ‘shall in the event that ihe Discovery is declared. by Contractor to be
commercial

a) continue in force for anaggregate period not-exceeding thirty
(30) years;

b) include, or be deemed to include, all the provisions which,
mutatis mutandis, would have applied to a commercial
Discovery of Non-Associated Gas if Contractor had declared
such Discovery to be commercial under this Agreement;

iii) shall contain in respect of the initial period or of any renewal period
details of the evaluations or studies which Contractor proposes to
undertake in order to determine or keep under review the
commerciality of the Discovery

iv) shall confer on GNPC preemptive rights in respect of the gas
cofitained in the reservoir to which the Discovery relates
substantially in the form. of the provisions hereinafter set out in
Article 14.18 {e).

In the event that the Parties acting in good faith are unable to.agree to the
detailed terms of the Petroleum Agreement contemplated in Article
14.18(a) and the Exploration Period expires, GNPC itself, or a third party
may, at its Sole Risk, complete the Appraisal Programme relating to: the
Discovery and/or develop the Discovery, provided that Contractor shall
have the right of first refusal in respect of any transaction proposed by
GNPC or such third party for the development of the Discovery.

d) Where Contractor has not, before the end of the initial period referred to
in Article 14,18(c)(i).. declared the Discovery to be commercial and the
Minister has in his discretion determined that further evaluation or studies
may be required before: the Discovery can be declared commercial, the
right of Contractor to retain the Discovery Area shall continue for a
further period not exceeding in the aggregate five (5) years. The right of
Contractor to retain the Discovery Area.aforesaid shall be secured by the
renewal of the Agreement referred to in Article 14.18 (a) or where
necessary by anew Agreement entered into by the Parties for that purpose.

e) i) ‘Where Contractor has not declared the Discovery to be commercial,
if GNPC has identified a market for the gas contained in the
reservoir to Which the Discovery relates, or any part thereof, it may
at any time during the initial period or the aggregate period referred
to,in Article 14.18 (d) above serve on Contractor a notice. giving

ia TEN

1&

Peiraleum Agreement, MOE/GNPC/Heliconict
particulars of the quantities of gas required to serve that market and
the purchase price offered:

ii) Within three (3) months from the receipt of the notice referred to in
Article 14,18(e)(i), Contractor may declare the Discovery to be
commercial and in accordance with the Agreement and the
Petroleum Law prepare and submit to the Minister a Development
Plan for the production of the gas in association with GNPC to serve
the market identified at the price offered;

iii) If Contractor has not, within the period of three (3) months
aforesaid, declared the Discovery to ‘be commercial, GNPC may at
its Sole Risk develop the Discovery to the extent necessary to meet
the: requirements. of the market identified as aforesaid, and in that
event the Contractor shall cease to have any tights in respect of the
gas in the reservoir required for that purpose. ay EN

aN

Petroleum Agreement: MOEIGNFC/Heliconia
ARTICLE 15

DOMESTIC SUPPLY REQUIREMENTS (CRUDE OlL)

15.1

Crude Oil for consumption in Ghana (in this Article called the “Domestic
Supply Requirement”) shall be supplied, to the extent possible, by the State and
GNPC from their respective entitlements under this Agreement and under any
other contract for the production of Crude Oil in Ghana.

152 In the event that Crude Oil available to the State pursuant to Article 15.1 is

insufficient to fulfill the Domestic Supply Requirements, Contractor shall be
obliged together with any third parties which produce Crude Oil in Ghana, to
supply a volume of Crude Ojl to be used for such Domestic Supply
Requirements, calculated on the basis of the ratio of Contractor's entitlement to
Crude Oil under Article 10.1 (d) to the similar entitlements of all such third
parties and provided that Contractor's obligation to supply Crude Oil for
purposes of meeting the Domestic Supply Requirement shall not exceed, the

total of Contractor's said entitlement under this Agreement. GNPC shall

purchase any Crude Oil supplied by Contractor pursuant to this Article at the
weighted average Market Price determined under Article 11.7 for the Month of
delivery, and GNPC shall pay such prices in accordance with Article 13.8
within. thirty (30) days after receipt, of invoice, failing which Contractor’s
obligations in respect of the Domestic Supply Requirement under this Article
15 shall be suspended until payment is made good, at. which time deliveries.
shall be resumed subject to any’ alternative commitments that may have been
reasonably entered into by Contractor to dispose of the Domestic Supply

Requirement Crude Oil during the period of default in payment. —— __—-
Ate)

Wwe

7

Petraleum Agreement, MOEIGNPC’Heliconia
ARTICLE 16

INFORMATION AND REPORTS: CONFIDENTIALITY
16.1 Contractor shall Keep GNPC regularly and fully informed of ‘operations: being
carried out by Contractor and provide GNPC with all information, data, (film,
paper and digital forms), samples, interpretations and reports, (including
progress and completion reports) including but not limited to the following:
a) processed seismic data and interpretations thereof:
b) well data, including but not limited to electric Jogs and other wireline
surveys, and mud Jogging reports and logs, samples of cuttings and cores
and analyses made therefrom;

¢) any reports prepared from drilling. data or geological or geophysical data,
including maps or illustrations derived therefrom;

d) well testing and well completion reports;
€) reports dealing with location surveys, seabed conditions’ and seafloor
hazards and any other reports dealing with. well, platform, or pipeline

locations;

f) reservoir investigations and estimates regarding reserves, field limits and
economic-evaluations relating to future operations;

g) daily, weekly, monthly and other regular reports on Petroleum Operations;

h) comprehensive final reports upon the completion of each specific Project or
operation; .

i) contingency programmes and reports on safety and accidents:

J) procurement plans, Subcontractors and contracts. for the provision of
services to Contractor:

Data shall be provided on film, paper.and in digital format. In respect of the
reports, including text and graphics, paper and digital copies shall be submitted,

16.2 Contractor shall have the right to retain for its own use in connection with the
conduct of Petroleum Operations under this Agreement copies of data, well

logs, maps, magnetic tapes, other geological and geophysical. information,
ie = AEY

16.3

16.4

16.5

portions of core samples and copies of reports, studies and analyses, referred to
in Article 16.1.

Not later than ninety (90) days following the end of each Calendar Year,
Contractor shall submit to GNPC a report covering Petroleum Operations
performed im the Contract Area during such Calendar Year. Such report shall
include, but not be limited to:

a) 4 statement of the number of Exploration Wells, Appraisal Wells and
- Development Wells drilled, the depth of each such well, and a map on
which drilling locations are indicated;

b), a statement of any Petroleum encountered during Petroleum Operations, as
well as a'statement of any fresh water layers encountered and of any other
minerals discovered;

¢) a statement of the quantity of Petroleum produced and of all other minerals
produced therewith from the same reservoir or deposit;

d) a summary of the nature and extent of all exploration activities in the
Contract Area:

e) ageneral summary of all Petroleum Operations in the Contract Arca; and

f) a statement of the number of employees engaged in Petroleum Operations
in Ghana, identified as' Ghanaian or non-Ghanaian. Contractor will give
GNPC the details’ of the nationality of the personnel employed by
Contractor as required by GNPC.

All data, information and reports including interpretation and analysis supplied
by Contractor pursuant 'to this. Agreement shall be treated as confidential and
shall not be disclosed by any Party to any other person without the express
written consent of the other Parties. .

The provisions:of Article 16.4 shall not prevent disclosure:
a) by GNPC or the State:

i) to any agency of the State or to: any adviser or consultant to:'GNPC
or the State; or

ii) for the purpose of obtaining a Petroleum Agreement from a third
party in respect of any acreage adjacent to the Contract Area
provided Contractor is notified concerning such disclosure and

==" approval of Contractor (not to be unreasonably withheld);
— TEN

nd

BS

Petrofeum Agreement, MOEIGNPC/Helicona
b) by Contractor:
i) to its Affiliates, advisers or consultants;

ii) to a bona fide potential ‘assignee of all or part of Contractor's
interest hereunder provided GNPC is notified concerning such
potential assignee, subject to approval of GNPC (not to be
unreasonably withheld);

iii) to banks or other lending institutions for the purpose of seeking
external financing of costs of the Petroleum Operations:

iv) to non-Affiliates who are providing services for the Petroleum
Operations, including Subcontractors, vendors and other service
contractors, where this. is essential for their provision of such
services, and provided GNPC is notified about such disclosure;

v) to governmental agencies for obtaining necessary rulings, permits,
licenses and approvals, or as. may be required by applicable law or
financial stock exchange, accounting or reporting: practices, and
provided GNPC is notified about such disclosure: or

vi) to such persons and for such ‘purposes as the Joint Management
Committee may permit from time to time.

c) by any Party:

i) to the extent necessary in any Arbitration Proceedings or proceedings
before:a Sole Expert or in proceedings before any court:

ii) with respect to data, ete., which already through, no fault of the
disclosing Party is in the public domain.

16.6 Any Party disclosing information or providing data to any third party under this
Article shall require such persons to observe the confidentiality of such data.
ASY
=

Petioleum Agreement, MOE/GNPC/Heliconia
ARTICLE 17

INSPECTION, SAFETY AND ENVIRONMENTAL PROTECTION

17

17.2

17.3

174

17.5

GNPC shall have the right of access to all sites and offices of Contractor and
the Fight to inspect all buildings and installations used by Contractor relating to
Petroleurti Operations. Such inspections and audits shall take place in
consultation with Contractor and at such times and in such manner as. not
unduly to interfere with the normal operations of Contractor.

Contractor shall take all necessary steps, in accordance with accepted petroleum
industry practice, to perform activities purstiant to the Agreement in a ‘safe
manner and shall comply with all requirements of governing Jaw, including all
applicable labour, health and safety and environmental laws and regulations in
force from time to time.

Contractor shall provide'an effective and safe system for disposal:of water and
waste oil, oil base miud and cuttings in accordance with accepted petroleum
industry practice, and shall provide for the safe completion or abandonment of
all boreholes and wells.

Contractor shall exercise its rights and carry out its responsibilities under this
Contract in accordance with accepted petroleum, industry practice, and shall
take reasonable steps in such manner as lo:

a) resultin minimum ecological damage or destruction;

b) control the flow and prevent the escape or the avoidable waste of
Petroleum discovered in or produced from the Contract Area:

¢) prevent damage to Petroleum-bearing strata;

d) prevent the entrancé: of water through boreholes and wells to Petroleum-
bearing strata, except for the purpose of secondary recovery;

e) prevent damage to onshore lands and to trees, crops, buildings or other
structures; and

f) aveid.any actions which would endanger the health or safety of persons.

If Contractor's failure to comply with the requirements of Article 17.4 results in
the release of Petroleum or other materials on the:seabed, in the sea, on land or
in fresh water,or if Contractor's operations result in any other form of pollution
or otherwise cause harm to fresh water, marine, plant or animal life, Contractor

« ey
wae

i)

Petraleum Agreement. MOE/GNPC/Heliconia
shall, in accordance with accepted petroleum industry practice, promptly take
all necessary measures to control the pollution, to. clean up Petroleum or other
released material, or to repair, to the maximum extent feasible, damage
resulting from any such circumstances. If such release ‘or pollution results
directly from the Gross Negligence of Contractor, the:cost. of subcontract clean-
up and repair activities shal] be borne by Contractor and shall not be included
as Petroleum Costs under this Agreement,

17,6 Contractor shall notify GNPC immediately in the event of any emergency or
major accident and shall take such action as may be prescribed by GNPC’s
emergency procedures and by accepted’ petroleum industry practices.

17.7 If Contractor does not act promptly so as to: control, clean up or repair any
pollution or damage, GNPC may, after giving Contractor reasonable notice in
the circumstances, take any actions which are’ necessary, in accordance with
accepted petroleum industry practice and the reasonable costs and expenses of
such actions shall be borne by Contractor and shall, subject to Article 17.5 be
included as Petroleum Costs. TEV

Aa

62

Petroleum Agreement, MOE/GNPC/Meliconia
ARTICLE 18

ACCOUNTING AND AUDITING

18.1

18.2

18.3

18.4

18.5

18.6

Contractor shall maintain, at its offices in Ghana, books of account and
supporting, records in the manner required. by applicable: law and generally
accepted accounting principles used in the international petroleum industry and
shall file reports, tax returns and any other documents and any other financial
returns which are required by applicable law.

In addition to the books and reports required by Article 18.1 Contractor shall
maintain, at its office in Ghana; a set of accounts and records relating to
Petroleum Operations. under this Agreement, Such accounts shall be kept in
accordance With the requirements of the applicable law and generally accepted
accounting principles used in the petroleum industry.

The accounts required by Articles 18:1 and 18.2 shall be kept in United States
Dollars or such other currency as: GNPC and Contractor may agree.

Contractor will provide GNPC with quarterly stimmaries of the Petroleum
Costs incurred under this Agreement.

GNPC shall review all financial statements submitted by the Contractor as
required by this Agreement, and shall signify its provisional approval, or
disapproval of such statements in writing within ninety (90) days of receipt
failing which the financial statements as submitted by Contractor shall be
deemed approved by GNPC; in the event that GNPC indicates its disapproval
of any such statement, the Parties shall meet within fifteen (15) days of
Contractor’s receipt of the notice of disapproval to review the matter.

Notwithstanding any provisional approval pursuant to Atticle 18.5 GNPC shall
have the tight at its sole expense and upon giving reasonable notice’ in writing
to Contractor to audit the books and accounts of Contractor relating to
Petroleum Operations within two (2) years. from the submission. by Contractor
of any report of financial statement. GNPC shall not, in carrying out such
audit, interfere unreasonably with the conduct of Petroleum Operations. Any
such audit shall be undertaken by an independent international auditing firm
and shall be completed within nine (9) months after its commencement.
Contractor shall provide all necessary facilities for auditors appointed
hereunder by GNPC including working space and access to all relevant
personnel, records, files and other materials.

If GNPC desires verification of charges from an Affiliate, Contractor shall at
C’s sole expense obtain for GNPC or its representatives an audit certificate
ae

Wa) aoe

Peiroleum Agreement. MOEIGNPC/Helicona
to this purpose from. the statutory auditors of the Affiliate concerned. Copies.of
audit reports shall be provided to the Contractor and GNPC. Any unresolved
audit claim resulting from such audit, ypon which Contractor and GNPC are
unable to agree shall. be submitted to the JMC for decision which must be
unanimous. In the event that a unanimous decision is not reached in respect of
any audit claim, then such unresolved audit claim shall be submitted for
resolution in accordance with Article 24. Subject to any adjustments resulting
from such audits, Contractor’s accounts and financial Statements shall be
considered to be correct on expiry of a period of two (2) years from the date of
their submission unless before the expiry of such two year period GNPC has
notified Contractor of any exceptions to such accounts and statements,

18.7 Nothing in this Article shall be-read or construed as placing a limit or GNPC’s
access to Contractor’s books and accounts in respect of matters arising under

at 23.4 (a). Te

pe &,

Petroleum Agreement, MOE/GNPC/Heliconia.
ARTICLE 19

TITLE TO AND CONTROL OF GOODS AND EQUIPMENT
19.1 GNPC shall be the sole and unconditional owner of:

a) Petroleum produced and recovered as.a result of Petroleum Operations,
except for such Petroleum as is distributed to the State and to Contractor
pursuant to Article 10 or 14 hereof;

b) all physical assets other than those to which Article 19:3 or 19.4 apply,
which are. purchased, installed, constructed or used by Contractor in
Petroleum Operations as from the time that:

i) the full cost thereof has been recovered in accordance with the
, provisions of the Accounting Guide;.or

ji) this Agreement is terminated and Contractor has not disposed of
such assets prior to such termination,

whichever occurs first.

19.2 ‘Contractor shall have the use of the assets referred to in Article 19.1(b) for
purposes of its operations under this Agreement without payment provided that
Contractor shall remain liable for maintenance, insurance and other costs
associated with such use. Where Contractor has failed to keep any such asset in
good working condition (normal wear and tear excepted), GNPC shall have the
right to recover the cost of repair or replacement of such assets from
Contractor.. Contractor shall indemnify GNPC against all losses, damages,
claims or legal action resulting from Contractor's use of such assets, if and inas
far as such losses, damages, claims or legal actions were directly caused by
Contractor’s Gross Negligence.

19.3. Equipment or any other assets rented or leased by Contractor whicli is/are
imported into Ghana for use in Petroleum Operations and subsequently
re-exported therefrom, which is of the type customarily leased for such use in
accordance with international petroleum industry practice or which is otherwise
not owned by Contractor shall not be tansferred to GNPC. No equipment or
assets owned or leased by a Subcontractor shall by reason of the provisions of
this Article 19 be deemed to be transferred to GNPC.

19.4 All assets acquired by Contractor which are not affected by the provisions of

Article 19.1 (6) above may, be used by GNPC for further Petroleum
ae Where GNPC requires the use of Contractor’s asset, GNPC shall

Ver
Wu

Petroleum Agreement, MOF/GNPC/Heliconia

&

make a written request to Contractor and Contractor shall respond to. GNPC's
request within thirty (30) days.. Where GNPC jis granted the use of Contractor's
asset, GNPC shall be liable 10 pay a reasonable and mutually agreed fee for
such use, and, shall bear the cost of repair or replacement upon failure to keep
such assets in good working condition (normal wear and tear excepted), and
further provided that Contractor does not require such assets for its Petroleum
Operations.

19.5 Upon the termination of Petroleum Operations in any Area, Contractor shall
give GNPC the option to acquire any movable and immovable assets used for
such Petroleum Operations and not affected by the provisions of Article 19.1
(b) at a reasonable and mutually agreed price, always provided that Contractor
does not require such assets for Contractor's Petroleum Operations iri the
Contract Area,

19.6 All assets which are not affected by Article 19.1 (b) nor subject to. Article 19.4
or 19.5 above, and all Subcontractor equipment, may be freely exported by

Contractor or its Subcontractor, respectively, at its discretion. EV
66

Petroleum Agreement, MOE/GNPC/eliconia
ARTICLE 20

PURCHASING AND PROCUREMENT

20.1 In the acquisition of plant, equipment, services and supplies for Petroleum
Operations, Contractor’shall give preference to materials, services and products
produced in Ghana including shipping services provided by vessels owned or
controlled by Ghanaian shipping companies if such materials, services and
products can be supplied at prices, grades, quantities, delivery dates and on
other commercial terms equivalent to or more favourable than those at ‘which
such materials, services and products can be supplied from outside Ghana.

20.2 For the purposes of Article 20.1, price comparisons shal! be made on a c.if.
Acera delivered basis.

20.3. The acquisition of plant, equipment, services (including those to be provided by
GNPC pursuant to Article 2.8) and supplies for Petroleum Operations shall be
approved by the JMC. Wes

Wak

er

Petroleum Agreement, MOE/GNPC/Heliconia
ARTICLE 21

EMPLOYMENT AND TRAINING
21.1 In order to establish programmes to train Ghanaian personnel for work in

212

213

214

21.5

Petroleum Operations and for the transfer of management and ‘technical skills
required for the efficient conduct of Petroleum Operations, Contractor shall pay
to GNPC the sum of two hundred thousand US dollars (US $200,000) per year
from the Effective Date to maintain and implement such programmes.

Within the first Contract Year, the Contractor shall pay to GNPC a technology
support payment of two hundred thousand U.S. dollars (US $200,000) ‘or its
equivalent in kind. The Contractor shall have no obligation to make any
additional technology support payment. Expenditures incurred under Article
21.1 above, and this Article 21.2 shall qualify for deduction against income tax
under the: Petroleum Income Tax Law and shall be considered as Petroleum
Costs,

Where qualified Ghanaian personnel are available for employment in the
conduct of Petroleum Operations, Contractor shall ensure that in the
engagement of personnel it shall as far as reasonably possible provide
opportunities for the employment of such personnel. For this purpose,
Contractor shall submit to GNPC an employment plan with number of persons
and the required professions and technical capabilities prior to the performance
of Petroleum Operations. GNPC shall provide the qualified personnel
according to the said plan.

Contractor shall, if so requested by GNPC, provide:opportunities for a mutually
agreed number of personnel nominated by GNPC to be seconded for on-the-job
training or attachment in all phases of its Petroleum Operations under a
mutually agreed secondment contract. Such secondment contract shall include
continuing education and short industry courses mutually identified as
beneficial to the seeondee, Cost and other expenses. connected with such
assignment of GNPC personnel shall be borne by the Contractor and considered
as Petroleum Costs.

Contractor shall regularly provide to GNPC. information and data relating to
worldwide petroleum science and technology, petroleum economics and
engineering available to Contractor, and shall assist GNPC personnel to acquire
knowledge and skills in all aspects of the petroleum industry. Wer

has

Petroleum Agreemenl, MOE/GNPC/Heliconia
21.6 It is agreed that there will be no disclosure or transfer of any documents, data,
know-how, technology or other information owned or supplied by Contractor,
its Affiliates, or non-Affiliates, to third parties without Contractor's prior
written consent, and then only upon agreement by the recipients to retain such
information in strict confidence. wes

Me

ARTICLE 22

FORCE MAJEURE

22.1

22.2

22.3

22.4

The failure of a Party to fulfill any term or condition of this Agreement, except
for the payment of monies. shall be excused if and to the extent that such failure
arises from Force Majeure, provided that, if the event is‘reasonably foreseeable
such party shall have prior thereto taken all appropriate precautions and all
reasonable alternative measures with the objective of carrying out the terms and
conditions of this Agreement. A Party affected by an event of Force Majeure
shall promptly give the other Parties notice of such event and also of the
restoration of normal conditions.

A Party unable by an event of Force Majeure to perform any obligation
hereunder shall take all reasonable measures to remove its inability to fulfill the
terms and ,conditions of this Agreement with a minimum of delay, and the
Parties shall take all reasonable measures to minimise the consequences of any
event of Force Majeure.

Any period set herein for the completion by a Party of any act required or
permitted to be done hereunder, shall be extended for a period of time equal to
that during which such Party was unable to perform such actions. as a result of
Force Majeure, together with such time as may be required for the resumption
of Petroleum Operations.

Except in the case of:
a). a law of general application which isnot discriminatory;

b) an action taken in consequence of an emergency arising from a condition of
Force.Majeure;

GNPC may not claim Force Majeure in respect of any action or provision of the
State or any agency of the State: Den

Bae

Petroleum Agreement; MOE/GNPC/Helicona
ARTICLE 23

TERM AND TERMINATION

23.1

232

23.3

23.4

Subject to this Article the term of this Agreement shall be thirty (30) years
commencing from the Effective Date.

At the end of the term provided for in Article 23.1, provided that this
Agreement has not been terminated earlier, the Parties may negotiate
concerning the terms and conditions of a further agreement with respect to the
Contract Area or any part thereof, but no failure to enter any such further
agreement shall give rise to arbitration pursuant to Article 24 hereof.

Subject to Article 22, Termination of this Agreement shall result upon the
occurrence,of any of the following:

a) the failure of Contractor through any cause other than Force Majeure, to
commence Exploration Operations sixty (60) days after the Effective Date,
pursuant to Article 4.1:

b) the relinquishment or surrender of the entire Contract Area:

¢) the termination of the Exploration Period including extensions pursuant to
Article 3 without notification by Contractor of commerciality pursuant to
Article 8 in respect of a Discovery of Petroleum in the Contract Area,
provided however Termination shall not occur while Contractor has the
right to evaluate.a Discovery for appraisal or commerciality and/or propose
a Development Plan pursuant to Articles 8 or 14, or once a Development
Plan has been approved, nor when the provisions of Articles 8.13 through
8.19 are applicable;

d) if, following a notice that a Discovery is commercial the Exploration Period
terminates under Article 3 without a Development Plan being approved,
provided however that Termination shall not occur when the provisions of
Articles 8.13 through 8.19 are applicable;

e). the failure of Contractor through any cause other than Force Majeure, to
commence preparations with respect to Development Operations pursuant
to Article 8.11; or

Subject to Article 22 and pursuant to procedures described in Article 23.5
below GNPC and/or the State may terminate this Agreement upon the
uncorrected occurrence of any of the events (or failures to act listed) below:

a\

wat

a

Petroleum Agreemerit, MOE/GNPC/Heliconia
a) the submission by Contractor to GNPC of a written statement which
Contractor knows or should have known to be. false, in a material
particular; provided that in the event of intent on the part of Contractor to
cause serious damage to GNPC or the State, a period for remedy of such
false statement shall not be given;

b) the assignment or purported assignment by Contractor of this Agreement
contrary to the provisions of Article 25 hereof;

¢) the insolvency or bankruptcy of Contractor, the entry by Contractor into
any agreements or composition with its creditors, taking advantage of any
law for the benefit of debtors or Contractor's entry into liquidation, or
receivership, whether compulsory or voluntary, and there is thereby
justifiable anticipation that the obligations of Contractor hereunder will not
be performed;

d) the intentional extraction by Contractor of any material of potential
economic value other than as authorised under this Agreement, or any
applicable law except for such extraction as may be unavoidable as a result
of Petroleum Operations conducted in accordance with accepted petroleum
industry practice;

e) failure by Contractor:

i) to fulfill its minimum work obligations pursuant to Article 4.3;
save where the Minister has waived the default; or

ii) to carry out an approved Appraisal Programme undertaken by
Contractor pursuant to Article 8, unless Contractor notifies GNPC
and the Minister that the Appraisal Programme should be
amended and submits said amendment to the JMC for its review;

f) substantial and material failure by Contractor to comply with any of its
obligations pursuant to Article 7.1 hereof:

g) failure by Contractor to make any payment of any sum which is due to
GNPC or the State pursuant to this Agreement within thirty (30) days after
receiving notice that such payment is due; or

h) failure by Contractor to comply with any decisions reached as a result of
any arbitration proceedings conducted pursuant'to Article 24 hereof.

23.5 If GNPC and/or the State believe an event or failure to act as described in
Article 23.4 above has occurred, a written notice shall be given to Contractor
describing the event or failure. Contractor shall have thirty (0) days from

— 72
Petroleum Agreement, MOE/GNPC/Heliconia
23.6

23.7

ai

receipt of said notice to commencé and pursue remedy of the évont or failure
cited in the notice. If after said. thirty (30) days Contractor has failed to
commence appropriate remedial action, GNPC and/or the State may then issue
a written notice of Termination to Contractor which shall become effective
thirty (30) days from receipt of said notice by Contractor unless Contractor has
referred the matter to arbitration. In ‘the event that Contractor disputes whether
an event specified in Article 23.3 or Article 23.4 has occurred or been
remedied, Contractor may, any time up to the effective date of any notice of
Termination refer the dispute to arbitration pursuant to Article 24 hereof, If so
referred, GNPC and/or the State may not terminate this Agreement in respect of
such event except in accordance with the terms of any resulting arbitration
award.

Upon Termination of this Agreement, all rights of Contractor hereunder shall
cease, except for such ‘rights as’ may at such time have accrued, and without
prejudice to any. obligation or liability imposed or incurred under this
Agreement prior to Termination and to such tights and obligations as the
Parties may have under applicable law.

Upon Termination of this Agreement or in the event of an assignment of all the
rights of Contractor, all wells and associated facilities shall be left ina state of

good repair in accordance with accepted petroleum industry practice. wer

aN ce

Petroleum Agreement, MOE/GNPCIHelconia

3
24.1

24.2

24.3

24.4

24.5

24.6

24.7

ARTICLE 24

Except in the cases. spevified in Article 26.4 any dispute or difference arising
between the State and GNPC or either of them on one hand and Contractor on
the other hand in relation to-or in connection with or arising out of any terms
aiid conditions of this Agreement shall be resolved by consultation and
negotiation. In the event that no agreement is reached within thirty (30) days
after the date when cither Party notifies the other that a dispute or difference
exists within the meaning of this Article or such longer period specifically
agreed fo by the Parties, any Party shall have the right. subject to Article 24.8to
have such dispute or difference settled through international arbitration under
the auspices of the Arbitration Institute of the Stockholm Chamber of
Commerce, Stockholm, Sweden.

The tribunal shall consist of three (3) arbitrators. Each Party to the dispute
shall appoint one (1) arbitrator and those so appointed shall designate an umpire
arbitrator. If a Party's arbitrator and/or the umpire arbitrator is not appointed
within the periods provided in the rules referred to in Article 24.5 below, such
Party's arbitrator and/or the umpire arbitrator shall at the request of any Party to
the dispute be appointed by the Arbitration Institute of the Stockholm Chamber
of Commerce.

No arbitrator shall be a citizen of the home country of any Party hereto, and
shall not have any economic interest or relationship with any such Party.

The arbitration proceedings shall be conducted in Stockholm, Sweden, or at
such other location as selected by the arbitrators unanimously. The proceedings
shall be conducted in the English language.

The arbitration tribunal shall conduct the arbitration in accordance with the
arbitration rules of the United Nations Commission on International Trade Law
C"UNCITRAL").of December 15, 1976, except as provided in this Article. For
purposes.of Article 33.1 of said UNCITRAL rules, the arbitration tribunal shall
apply the governing law and the provisions of this Agreement in determining
the dispute,

If the opinions of the arbitrators are divided on issues put before the tribunal,
the decision of the majority of the arbitrators shall be determinative. The award
of the tribunal shall be final and binding upon the Partics.

The right to arbitrate disputes arising out of this Agreement shall survive the
tepmination of this Agreement. DET

ea

4

Petroleum Agreement. MOE/GNPCIHelicania
24.8

In licu of resorting to arbitration, thé Parties to a dispute’ arising under this
Agreement, including the Accounting Guide, may by mutual agreement refer
the dispute for determination to a Sole Expert to be appointed by the Parties. In
such case, the Parties shall agrée on the relevant qualifications of the Sole
Expert, the terms of reference for such proceeding, the schedule of presentation
of evidence and testimony of witnesses, and other procedural matters, The
decision of the Sole Expert shall be final and binding, upon the Parties. The Solé
Expert shall have: ninety (90) days after his. appointment to decide the case,
subject to any extensions mutually agreed to by the Parties to'the dispute. Upon
failure of the Sole Expert to decide the matier within the ninety (90) day period
(or any extension thereof), any Party may call for arbitration under Article’ 24.1
above,

Each Party to a dispute ‘shall pay its own counsel and other costs; however,
costs of the arbitration tribunal shall be allocated in accordance with the
decision of the tcibunal. The costs and fees of the Sole Expert shall be bore
equally by the Parties to the dispute. TEN

Ka

pune

5

Peindleum Agreemeni. MOB/GNPCHeliconia
ARTICLE 25

ASSIGNMENT

25.1

25.2

25,3

25.4

This Agreement shall not be. assigned by Contractor directly or indirectly in
whole or in part, without the prior written consent of GNPC, and the Minister,
which consent shall not be unreasonably withheld or delayed. GNPC and/or the
Minister may impose reasonable conditions upon the giving of consent under
this Article.

Any assignment of this Agreement shall bind the ‘assignee as a Party to this
Agreement to all the terms’and conditions hereof unless otherwise agreed and
as a condition to any assignment Contractor shall provide an unconditional
undertaking by the assignee to assume all obligations assigned by Contractor
under this Agreement.

Where in consequence of an assignment hereunder Contractor is more than one
person:

a) any agreement made between the persons who. now constitute Contractor
relating to the Petroleum Operations hereunder shall be disclosed to GNPC
and the Minister and it shall not be inconsistent with the provisions of this
Agreement,

b) an operating agreement shall be established by the JMC to regulate the
conduct of Petroleum Operations thereafter, including cash-calls and the
limits of authority;

¢) no change in the scope of the operations may take place without the prior
approval in. writing of GNPC, which approval shall not be unreasonably
delayed or withheld; and

d) the duties and obligations of Contractor hereunder shall be joint and several
except those relating to the payment of income tax pursuant to Article 12
which shall be the several obligation of each such person.

GNPC's acquisition of Additional Interest under Article 2 or a Sole Risk
interest pursuant to Article 9 shall not be deemed to be an assignment within

. meaning of this Article. aen

we

76

Petroleum Agreement, MOE/GNPC/Helioonia
ARTICLE 26

MISCELLANEOUS

26.1

26.2

263

264

26.5

This Agreement and the relationship between the State and GNPC on one hand
and Contractor on the other shall be governed by and construed in accordance
with the laws of the Republic of Ghana consistent with such rules of
international law as may be applicable, including rules and principles as have
been applied by international tribunals.

The State, its departments and agencies, shall support this Agreement and shall
take no action which prevents or impedes the due exercise and performance of
rights:and obligations of the Parties hereunder, As of the Effective Date of this
Agreement and throughout its term, the State guarantees Contractor the stability
of the terms and ‘conditions of this Agreement as well as the fiscal and
contractual framework hereof specifically including those terms ard conditions
and that: framework that are based upon or’subject to the provisions of the laws
and regulations of Ghana (and any interpretations thereof) including, without
limitation, the Petroleum Income Tax Law, the Petroleum Law, the GNPC Law
and those other laws, regulations and decrees that are applicable hereto. This
Agreement and the rights and obligations specified herein may: not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the Parties. Any legislative or administrative act
of the State or any of its agencies or subdivisions which purports to vary any
such right or obligation shall, to the extent sought to be applied to this
Agreement, constitute a breach of this. Agreement by the State.

Where a Party considers that a significant change in the circumstances
prevailing at the time the Agreement was entered into, has occurred affecting
the economic balance of the Agreement, the Party affected hereby shall notify
the other Parties'in writing of the claimed change with a statement of how the.
claimed change has affected the relations between the Parties.

The. other Parties shall indicate in writing, their reaction to such notification
referred to in Clause 26.3 within a period of three (3) months of receipt of such
notification and if such significant changes are established by the’ Parties to
have occurred, the Parties shall meet to engage in negotiations and shall effect
such changes in, or rectification of, these provisions as they may’ agree. are
necessary.

No waiver by any Party of any of its rights hereunder shall be construed or
implied, but a waiver shall be binding on such Party only if it is made
specifically, expressly and in'writing. Ten

1 wet

i?

Petroleum Agreement, MOE/GNPCHeficania
26.6

26.7

Except for payment obligations arising under the Petroleum Income Tax Law,
any Party failing to pay any amounts payable by it under this Agrecment
(including the provisions of Annex 2) on. the respective dates on which such
amounts are payable by such Party hereunder shall be obligated to pay interest
on such unpaid amounts to the Party to. which such amounts.are payable. The
rate of such interest with respect to each day of delay during the period of such
nonpayment shall be the rate which the Bank of England, London, certifies, to
be the London Interbank offered rate ({LIBOR) in the London Interbank
Eurodollar market on thirty (30) day deposits, in effect on the last business day
of the respective preceding Month, plus three percent (3%). ‘Such interest shall
accrue from the respective dates such amounts are payable until the amounts
are duly paid. The Party to whom any such amount is payable may give notice
of nonpayment to the Party in default and if such amount is not paid within
fifteen (15) days after such notice, the Party to which the amount is owed may,
in addition to the interest referred to above, seek remedies available pursuant to
Article 24,

a) The rights and obligations under this Agreement of the State and GNPC on
the one. hand and Contractor on the other shall be separate and proportional
and not joint. This Agreement shall not be construed as creating a
partnership or joint yenture, nor an association or trust (under any law other
than the Petroleum Law), or as authorising any Party to act as agent, servant
or employee for any other Party for any purpose whatsoever except as
provided in Article 10,3;

b) The duties and obligations of each Party constituting Contractor hereunder
shall be joint and several and it is recognised that each'such Party shall own
and be responsible for its undivided interest in the rights:and obligations of
Contractor hereunder; provided, however, that the following payments shall
be the separate obligation of and shall be made by each Party which
constitutes the Contractor:

i) Payments under the Petroleum Income Tax Law;

ii) Payments of royalty taken in cash under the provisions of Article
10.1(a); and

iii) AOE share under the provisions of Article 10.1(b). —— —

NEN
wae

Petroleum Agreement, MOEIGNPC/Heliconia:
26.8 ‘This Agreement shall not take effect unless and until it has been executed by
the Parties.and has been. ratified by the Parliament of Ghana whichever occurs
later (the Effective Date). If this Agreement is not ratified within six (6) months
of the execution of the Agreement by the Parties, {hen Contractor shall have the
right to withdraw from this Agreement at any time thereafter, and, upon such
withdrawal, all rights and obligations of all Parties hereunder shall cease and
terminate. a

VEN

79

Pétyoloum Agréernent, MOE/GNPCHeiconia
ARTICLE 27

NOTICE

27.1 Any notice, application, request, agreement, consent, approval, instruetion,
delegation, waiver or other communication required or permitted to be given
héreunder shall be in writing addressed and marked for the attention of the
State, GNPC or the Contractor as. appropriate, and must be left at the address of
the addressee or sent by facsimile or by an appropriate electronic means to the
addressee specified below:

FOR THE STATE:

MINISTER OF ENERGY
MINISTRY OF ENERGY
PRIVATE MAIL BAG
MINISTRY POST OFFICE
ACCRA, GHANA

Telephone; 233 21667151 - 3
Telefax: 233 21 668262

FOR GHANA NATIONAL PETROLEUM CORPORATION:

THE MANAGING DIRECTOR

GHANA NATIONAL PETROLEUM CORPORATION
PETROLEUM HOUSE

HARBOUR ROAD

PRIVATE MAIL BAG

TEMA

GHANA

Telephone: 233-22-204726
Telefax: 233-22-202854 —,

Hi vey

Petroleum Agreemenl, MOE/GNPO/Heliconia
Sh

We

FOR CONTRACTOR:

THE MANAGING DIRECTOR
HELICONIA ENERGY GHANA LIMITED
NO. 5, 28° WEST STREET

WEST AIRPORT RESIDENTIAL AREA
P.O. BOX 30414

KIA, ACCRA

GHANA

Telephone: 233-21-781124/5
Fax: 233-21-785689/781126

27.2. Any communication referred to in Article 27.1 shall take effect from the time it is
received. A notice is deemed to be received upon acknowledgement of receipt by
the recipient. A notice sent by facsimile is deemed to be received upon
production of a transmission report from the machine from which the facsimile
was sent in its entirety to the recipient’s facsimile number, and the recipient
confirms such receipt.

IN WITNESS WHEREOF ‘the Parties have caused this Agreement to be executed by their
duly authorized representatives as of the date first written above.

FOR THE STATE Witnessed:

ny On La
uw Drveclir of Kefofleum

whine

FOR GHANA NATIONAL PETROLEUM
CORPORATION Witnessed:

RN

Its Mowncunc, \ pores us Svasciey 6& ePpsran os?
ay

Cx

7 Bt
Petroleum Agreement, MOE/GNPC/Hekcoma

ANNEX 1

CONTRACT AREA

The Contract Area of 2080 square kilometres shall be the area described by the

following coordinates:

1. 2°37 30" W
2. 2° 15° 00" W
3. 2° 157.00" W
4. 2° 20° 00" W
5. 2° 20° 00" W
6, 2°37 30° W

4°50" 00" N

4°50" 00" N

4°25" 00" N

4°25’ 00" N

4° 22° 09.73" N

4° 22° 09.73” N_
VEY
FOR CONTRACTOR
HELICONIA ENERGY GHANA LIMITED Witnessed:

Pefroleunt Agreement, MOE/GNPC/Hehcoria "

eehiny’
thay” }
HELICONIA CONTRACT AREA = ANNEX 1

SYIOALG
JLOD

WHA LOWHANOD ADHINT WINODITAH
ANNEX 2

ACCOUNTING GUIDE

The purpose of this Accounting Guide is to establish equitable methods as between the
Parties for determining charges and credits applicable to operations under the
Agreement. Principles established by this Accounting Guide shall truly reflect the
Contractor's actual cost. _—

a SEN

©

Petroleum Agreement, MOE/GNPC/Heliconia - Annexes
SECTION 1

1.1 GENERAL PROVISIONS

Ld

Words and terms appearing in this Annex shall have the same meaning
as in the Agreement and to that end shall be defined in accordance with
Article | of the Agreement.

This Annex may be amended by a unanimous decision of the JMC.
In the event of a conflict between the provisions of the Accounting

Guide and the provisions of the Agreement, the provisions of the
Agreement shall prevail.

1.2 STATEMENTS REQUIRED TO BE SUBMITTED BY CONTRACTOR

1.2.1

1.2.2

1.2.3

1.2.4

1.2.5

Within sixty (60) days from the Effective Date, Contractor shal] propose
to GNPC an outline of the chart of accounts, operating records and
reports to be prepared and maintained, which shall describe the basis of
the accounting principles and procedures to be used during the term of
the Agreement, and shall be consistent with normal practice of the
international petroleum industry.

Within ninety (90) days of the receipt of such proposal GNPC shall
either accept it or request such revisions as GNPC deems necessary.
Failure to notify Contractor of any requested revisions within a ninety
(90) day period of receipt of such proposal shall be deemed acceptance
of such proposal.

Within one hundred and eighty (180) days from the Effective Date, the
Parties shall either agree on such outline or submit any outstanding
issue for determination by a Sole Expert pursuant to the provisions of
Article 24.

Following agreement over the outline Contractor shall prepare and
submit to GNPC formal copies of the chart of accounts relating to the
accounting, recording and reporting functions listed in such outline.
Contractor shall also permit GNPC to inspect its manuals and to review
all procedures which are to be followed under the Agreement.

Without prejudice to the generality of the foregoing, Contractor shall
make separate statements relating to Petroleum Operations for each

evelopment and Production Area as [ollows: a
AYE.

Wak

Petroleum Agreement, MOE/GNPC/Heliconia - Annexes
a) Cash Call Statement (sce Section 5)

b) Production Statement (see Section 6)

ce) Value of Production Statement (sce Section 7)

d) Cost Statement (see Section 8)

e) Statement of Expenditures and Receipts (see Section 9)
f) Final End-of-Year Statement (see Section 10)

g) Budget Statement (see Section 11)

h) Long Range Plan and Forecast (see Section |2)

1.3 LANGUAGE, MEASUREMENT, AND UNITS OF ACCOUNTS

1.3.1 The U.S, Dollar being the currency unit for investments and
compensation hereunder shall therefore be the unit of currency for all
bookkeeping and reporting under the Agreement. When transactions for
an asset or liability are in Ghana Cedis or currency other than the U.S.
Dollar, the respective accounts shall be kept in such other currency as
well as the U.S. Dollar.

1.3.2 Measurement required under this Annex shall be in the metric system
and Barrels.

1.3.3. The English language shall be employed.

1.3.4 Where necessary for purposes of clarification, Contractor may also
prepare financial reports in other languages, units of measurement and
currencies

1.3.5 It is the intent of the Parties that no Party shall experience any gain or
loss at the expense of or to the benefit of the other as a result of
exchange of currency. Where any such gain or loss arises it shall be
charged or credited to the accounts under the Agreement.

1.3.6 The rate of exchange for the. conversion of currency: shal] be the rate
quoted by the Bank of Ghana, or, where buying and selling rates are
quoted, the arithmetic average of those rates, at a close of business on
the date of such currency conversion. TEN

we

Petroleum Agreement, MOE/GNPC/Heliconia - Annexes.
1.3.7 Current assets and liabilities shall be translated at the rate prevailing on
the date of settlement of the account.

1.3.8 To translate revenue received and expenditures made in Ghana Cedis or
in U.S. Dollars,-the average of the: monthly rate between the currencies
shall be used,

1.3.9 Expenditures made in Ghana Cedis or in U.S. Dollars in respect of

capital items shall be translated at, the rate prevailing at the date of
acquisition.

ha

=

AGT

Petroleum Agreement. MOE/GNPC/Heliconia - Annexes
SECTION 2

2.0 CLASSIFICATION AND ALLOTMENT OF COSTS AND EXPENDITURE

2.1 All expenditure relating to Petroleum Operations shal! be classified, as follows:

a)
b)
c)
d)
e)

Exploration Expenditure;
Development Expenditure:
Production Expenditure;

Service Costs; and

General and Administrative expenses

and shall be defined and allotted as herein below provided.

2.2 EXPLORATION EXPENDITURE

Exploration Expenditure shall consist of all direct, indirect and allotted costs
incurred in the search for Petroleum in the Contract Area, including but not
limited to expenditure on:

a)

b)

c)

dy

e)

mi)

aerial, geographical, geochemical, paleontological, geological,
topographical and seismic surveys, and studies and their interpretation;

borehole drilling and water drilling;

labour, materials and services used in drilling wells with the objective of
finding new Petroleum reservoirs or for the purpose of appraising
Petroleum reservoirs already discovered, provided such wells are not
completed as producing wells;

facilities used solely for Exploration Operations, including access roads,
where applicable, and purchased geological and geophysical
information;

all service costs allotted to the Exploration Operations on an equitable
basis;

all General and Administrative Expenses allotted to Exploration
Operations based on the percentage share of projected budget
expenditure which will be adjusted to actual. expenditure at the end of

each year, maar
Se too

mak

Patroleum Agreement, MOE/GNPC/Heliconia - Annexes
2.3. DEVELOPMENT EXPENDITURE

Development Expenditure shall consist of all expenditure incurred in
Development Operations, including but not limited to expenditure on:

a)

b)

c)

qd)

8)

drilling wells which are completed as producing wells and drilling, wells
for purposes of producing a Petroleum reservoir already discovered,
whether these wells are dry or producing:

completing wells by way of installation of casing or equipment. or
otherwise after a well has been drilled for the purpose of bringing such
well into use as‘a producing well:

intangible drilling costs such as labour, consumable material and
services having no salvage value which are incurred in drilling and
deepening of wells for producing purposes;

field facilities such as pipelines, flow lines, production and treatment
units, wellhead equipment, subsurface equipment, enhanced recovery
systems, offshore platforms, Petroleum storage facilities and access
roads for production activities;

engineering and design studies for field facilities;

all service costs: allotted to Development Operations on an equitable
basis:

all General and Administrative Expenses allotted to Development
Operations based on the percentage projected budget expenditure which
will be adjusted to actual expenditure as the end of the year.

2.4 PRODUCTION EXPENDITURE

Production Expenditure shall consist of but not limited to all expenditure
incurred in Petroleum Operations after the Date of Commencement of
Commercial Production, such expenditure being other than Exploration
Expenditure, Development Expenditure, General and Administrative Expenses
and Service Costs. The balance of General and Administrative Expenses and
Service Casts not allotted to Exploration Operations or to Development
Operations under Section 2.2 and 2.3 shall be allotted to Production

“ae any 7%

wat

Petroleum Agreement, MOE/GNPCIMelgonia - Annexes
25

26

SERVICE COSTS

2.5.1

2.5.2.

Service Costs shall consist of but not be limited to all direct and
indirect expenditure incurred in support of Petroleum Operations,
including the construction or installation of warehouses, piers, marine
vessels, vehicles, motorised rolling equipment, aircraft, fire security
stations, workshops, water and sewerage plants, power plants, housing
community and recreational facilities and furniture, tools land,
equipment used in such construction or installation.

Service Costs in any Calendar Year shall include the total costs incurred
in such year to purchase and construct or install such facilities as well
as the annual costs of maintaining and operating such facilities.

All Service Costs will be regularly allotted on an equitable basis to.
Exploration Expenditure, Development Expenditure and Production
Expenditure.

GENERAL ) Lt IVE EXPEN:

General and Administrative Expenses shall consist of:

2.6.1

2.6.2

All main office, field and general administrative costs, in the Republic of
Ghana, including but not limited to supervisory, accounting and
employee relations services;

An overhead charge of 1.5% of the actual cost of services rendered
outside the Republic of Ghana by Contractor and its Affiliates for
managing Petroleum Operations and for staff advice and assistance,
including; but not limited to financial, legal, accounting and employee
relations services.

All general and administrative expenses will be regularly allotted as

specified in subsections 2.2 (f), 2.3 (g) and 2.4 to Exploration

Expenditure, Development Expenditure and Production Expenditure,
“AED

Patroleum Agreement, MOB/GNPCIMéliconia - Annexes
3.0

3.1

3.2

SECTION 3

COSTS, EXPENSES, EXPENDITURES AND CREDITS OF CONTRACTOR

Contractor for the purpose of this Agreement shall charge the following
allowable costs to the accounts.

a) costs of acquiring surface rights;

b) labour and associated costs;

¢) transportation costs;

d) charges for services;

e) material costs;

f) rentals, duties and other assessments;

g) insurance and losses;

h) legal expenses:

i) training expenses and the technology support payment;
j) general and administrative expenses;

k) utility costs;

1) office facility charges;

m) communication charges;

n) ecological and environmental charges;

0) abandonment cost;

p) pre-Agreement costs of US $200,000: and

q) such other costs necessary for the Petroleum Operations.

COST OF ACQUIRING SURFACE RIGHTS AND RELINQUISHMENT

Cost of acquiring surface rights shall consist of all direct costs attributable to
the acquisition, renewal or relinquishment of surface rights acquired and
maintained in force over the Contract Area.

LABOUR AND ASSOCIATED LABOUR COSTS

Labour and associated labour costs shall include but not be limited to:
a) gross salaries and wages including bonuses of those employees of
Contractor and of its Affiliates engaged in Petroleum Operations who

are permanently or temporarily assigned to Ghana;

b) costs regarding holidays, vacation, sickness and disability payments

applicable to the salaries and wages chargeable under (a);
A A \ Wet

Ww al«

Petroleum Agreenient, MOE/GNPC/Heliconia - Annexes
3.4

3.5

c)

d)

e)

expenses or contributions made pursuant to assessments or obligations
imposed under the laws of the Republic of Ghana which are applicable
to cost of salaries and wages. chargeable under (a);

cost of established plans for employees’ life insurance, hospitalisation,
pensions and other benefits of a like nature customarily granted to
employees: and

reasonable travel and personal expenses of employees and families,
including those made for travel and relocation of the personnel, all of
which shall be in accordance with usual practice of the Contractor,

TRANSPORTATION COSTS

Transportation costs and other related costs of transportation of employees,
equipment, materials and supplies necessary for the conduct of Petroleum
Operations?

CHARGES FOR SERVICES

3.5.1 Charges for services shall include:

a) the costs of third party contracts which are the actual costs of
contracts for technical and other services entered into by Contractor
for Petroleum Operations made with third parties other than
Affiliates of Contractor, provided that the prices paid by Contractor
are no higher than the prevailing rates for such services in the world
market;

b) technical and other services of personnel assigned by the Contractor
and its Affiliates when performing management, engineering,
geological, geophysical, administrative, legal, accounting, treasury,
tax, employee relations, computer services, purchasing, and all other
functions for the direct benefit of Petroleum Operations; and

c) general services, including, but not without limitation, professional
consultants and others who perform services for the direct benefits
of Petroleum Operations.

3.5.2. Services furnished by Contractor and its Affiliates shall be charged at

rates commensurate with those currently prevailing for such services in

the world market. — os
a f Wwe

rds

Petroleum Agreement, MOE/GNPC/Heliconia - Annexes
3.6

3.7

3.8

3.9

3.10

RENTALS, DUTIES AND OTHER ASSESSMENTS

All rentals, taxes, duties, levies, charges, fees, contributions and any other
assessments and charges levied by the Government in connection with
Petroleum Operations or paid for the benefit of Petroleum Operations, with the
exception of the income tax specified in the Article 12.2 (iii).

INSURANCE AND LOSSES

a) insurance is wholly or partly placed with an Affiliate of Contractor, such
premia and costs shall be recoverable only to the extent not in excess of
those generally charged by competitive insurance companies other than
Affiliate;

b) costs and losses incurred as a consequence of events, which are, insofar
as mot made good by insurance, allowable under 17 of the Agreement:
and

c) costs or expenses necessary for the repair or replacement of property
resulting from damage or losses incurred.

LEGAL EXPENSES

All costs. and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retaining and protecting the rights
hereunder and in defending or prosecuting lawsuits involving the Contract Area
or any third party claim arising out of activities under the Agreement, or sums
paid in respect of legal services necessary or expedient for the protection of the
joint interest of GNPC and Contractor, provided that where legal services are
rendered in such matters by salaried or regularly retained lawyers of Contractor
or an Affiliate of Contractor, such compensation will be included instead under
either Section 3.3 or 3.5, as applicable.

TRAINING COSTS AND THE TECHNOLOGY SUPPORT PAYMENT

All costs and expenses incurred by Contractor in training of its employees and
nominees of GNPC fo the extent that such training is attributable to Petroleum
Operations under the Agreement and the payment by Contractor of the
technology support payment.

GENERAL AND ADMINISTRATIVE EXPENSES

General and Administrative Expenses shall consist of the costs described in
Subsection 2.6.1 and the charge described in Subsection 2.6.2.

a
Jey

wack

Petroleum Agreement, MOE/GNPC/Heliconia - Annexes
3.12

3.13

3.14

3.15

3.16

3.17

i commission paid to intermediaries by Contractor; yy
ma

UTILITY COSTS

Any water, electricity. heating, fuel or other energy and utility costs used and
consumed for the Petroleum Operations.

OFFICE FACILITY CHARGES :

The cost and expenses of constructing, establishing, maintaining and operating
offices, camps, housing and any other facilities necessary to the conduct of
Petroleum Operations. The cost of constructing or otherwise establishing any
operating facility which may be used at any time in operations of more than one
field shall be charged initially to the field or fields for which the facility is first
used. Costs incurred, thereafter shall be allocated in a reasonable manner,
consistent with international accounting practice, to the fields for which the
facility is used.

COMMUNICATION CHARGES

The costs of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities.

ECOLOGICAL AND ENVIRONMENTAL CHARGES

All charges for environmental protection and safety measures conducted in the
Contract Area in accordance with Article 17 of the Agreement.

ABANDONMENT COST

Cost relating to the decommissioning and abandonment of operations and
facilities, site restoration and other associated operations accrued from a
reasonable date in advance based on estimate of such cost.

OTHER COSTS

Any other costs not covered or dealt with in the foregoing provisions which are
incurred and not mentioned in Section 3.16 for the necessary and proper
conduct of Petroleum Operations.

COSTS NOT ALLOWABLE UNDER THE AGREEMENT

The following costs shall not be allowable under the Agreement:

rt!
“!

Petroleum Agreement, MOE/GNPC/Heliconia - Anriexes
b)

c)

d)

e)

8)

h)

charitable donations and contributions, except where prior approval has
been obtained from GNPC;

interest incurred on loans raised by the Contractor;

petroleum marketing costs or costs of transporting petroleum beyond the
delivery point;

the costs of any bank guarantee under the Agreement and any other
amounts spent on indemnities with regard to’ nonfulfilment of
contractual obligations;

premium paid as a result of GNPC exercising a Sole Risk option under
Article 9 of this Agreement;

cost of arbitration under Article 24 of the Agreement or dispute
settlement by any independent expert under the terms of the Agreement:

fines and penalties imposed by a competent Court of Law except where
such fines or penalties relate to acts not caused by Contractor's Gross
Negligence; and

costs incurred as a result of Gross Negligence chargeable to Contractor
or the Operator under the terms of the Agreement.

3.18 ALLOWABLE AND DEDUCTIBILITY

The costs and expenses set forth herein shall be for the purpose of determining
allowable or non-allowable costs and expenses only and shall have no bearing
on Contractor's eligibility or otherwise for deductions in computing
Contractor’s net income from Petroleum Operations for income tax purposes
under the Agreement.

3.19 CREDITS UNDER THE AGREEMENT

The net proceeds of the following transactions will be credited to the accounts
under the Agreement:

a)

b)

uv

the net proceeds of any insurance or claim in connection with Petroleum
Operations or any assets charged to the accounts under the Agreements
when such operations or assets were insured and the premia charged to
the accounts under the Agreement;

revenue received from third parties for the use of property or assets
charged to the accounts under this Agreement; Bey

SG

Petroleum Agreement, MOE/GNPG/Heliconia - Annexes
c) any adjustment {rom the suppliers or manufacturers or their agents in
connection with a defective equipment or material the cost of which was
previously charged to the account under the Agreement;

d) the proceeds received for inventory materials previously charged to the
account under the Agreement and subsequently exported from the
Republic of Ghana or transferred or sold to third parties without being
used in the Petroleum Operations;

e) rentals . refunds or other credits received which apply to any charge
which has been made to the account under the Agreement, but excluding
any award granted under arbitration or Sole Expert proceedings:

f) the proceeds from the sale or exchange of plant or facilities from the
Development and Production Area or plant or facilities the acquisition
cosis of which have been deducted in the computation of FA,, SA,, TA),
and ZA, for the relevant Development and Production Area;

g) the proceeds derived from the sale or issue of any intellectual property
the development costs of which were incurred pursuant to this
Agreement; and

h) the proceeds from the sale of any petroleum information derived from
Petroleum Operations under this Agreement.

3.20 DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any provision to the contrary in this Annex, it is the intention
that there shall be no duplication of charges or credits in the accounts under the

Agreement. NEN

a

Petroleum Agreement, MOE/GNPC/Heliconia - Annexes

SECTION 4

4.0 MATERIAL

41

4.2

VALUE OF MATERIAL CHARGED TO THE ACCOUNTS UNDER
THE AGREEMENT

Material purchased, leased or rented by Contractor for use in Petroleum
Operations shall be valued at the actual net cost incurred by Contractor. The
net cost shall include invoice price less trade and cash discounts, if any,
purchase and procurement fees plus freight and forwarding charges between
point of supply and point of shipment, freight to port of destination, insurance,
laxes, customs duties, consular fees, other items chargeable against imported
material, and any other related costs actually paid.

VALUE OF MATERIAL PURCHASED FROM AN AFFILIATE

Contractor shall notify GNPC of any goods supplied by an Affiliate of
Contractor. Materials purchased from Affiliate of Contractor shall be charged
at the prices specified in Sections 4.2.1, 4.2.2 and 4.2.3.

4.2.1 New Material (Condition “A”)

New material shall be classified as Condition “A”. Such material shall
be valued at the prevailing market price, plus expenses incurred in
procuring such new materials, and in moving such materials to the
locations where the material shall be used.

4.2.2 Used Material (Condition “B”)

Used material shall be classified as Condition “B” provided that it is in
sound and serviceable condition and is suitable for reuse without
reconditioning. Such material shall be valued at not more than seventy
five percent (75%) of the current price of new material valued according
to Section 4.2.1 above.

4.2.3, Used Material (Condition “C”)

Used material which is serviceable for original function as good second
hand material after reconditioning and cannot be classified as Condition
“B” shall be classified as Condition “C”. Such material shall be valued
at not more than fifty percent (50%) of the current price of new material
valued according to Section 4.2.1 above. The cost of reconditioning

MY 2 QEY

Petroleum Agreement, MOE/GNPC/Meliconia - Annexes
4.3

44

4.6

shall be charged to the reconditioned material provided that that the
value of such Condition “C” material plus the cost of reconditioning
does not exceed the yalue of Condition “B” material.

CLASSIFICATION OF MATERIALS

Material costs shall be charged to the respective Exploration Expenditure,
Development Expenditure, Operating Expenditure accounts at the time the
material is acquired and on the basis of the intended use of the material. Should
such material subsequently be used other than as intended, the relevant charge
will be transferred to the appropriate account.

DISPOSAL OF MATERIALS

Sales of property shall be recorded at the net amount collected by the
Contractor from the purchaser.

WARRANTY OF MATERIALS

In the case of defective material or equipment, any adjustment received by
Contractor from the suppliers or manufacturers of such materials or their agents
will be credited to the accounts under the Agreement.

CONTROLLABLE MATERIALS

4.6.1 The Contractor shall contro! the acquisition, location, storage and
disposition of materials which are subject to accounting record control,
physical inventory and adjustment for overages and shortages
(hereinafter referred to as Controllable Material).

4.6.2 Unless additional inventories are scheduled by the JMC, Contractor shall
conduct one physical inventory of the Controllable Material each
Calendar Year which shall be completed prior to the end of the year.
The Contractor shall conduct said inventory on a date to be approved by
the JMC. Failure on the part of GNPC to participate in a JMC schedule
or approved. physical inventory shall be regarded as approval of the
results of the physical inventory as conducted by the Contractor.

4.6.3. The gain or loss resulting from the physical inventory shall be reflected
in the stock records of Controllable Materials, The Contractor shall
compile a reconciliation of the inventory with a reasonable explanation
for such gains or losses, Failure on the part of GNPC to object to
Contractor's reconciliation within thirty (30) days of compilation of said
reconciliation shall be regarded as approval by GNPC. Zen

sS =
wet

Petroleum Agreemeti, MOE/GNPC/Hellconia - Annexes
SECTION 5

5.0 CASH CALL STATEMENT

§.1. Contractor shail at Jeast fifteen (15) days prior to the commencement of any
Month submit.a Cash Call Statement to GNPC in respect of:

i) the Additional Interests Costs to be paid by GNPC: and

ii) costs relating to Sole Risk operations where Contractor conducts Sole Risk
operations for GNPC’s account.

Such Cash Cal] Statement shall include the following information:

a) due date;

b) payment instructions:

¢) the balance prior to the Cash Call being issued,

d) amount of US Dollars due: and

€) an estimation of the amounts of US Dollars required from GNPC for the
following month.

5.2. Not later than the twenty-fifth day of each Month, Contractor will furnish
GNPC a statement reflecting for the previous Month:

a) payments;
b) the nature of such payments by appropriate classifications; and

c) the balance due to or from GNPC.

5.3. Contractor may in the case where a large unforeseen expenditure becomes
necessary issue a special Cash Call Statement requiring GNPC to meet such
Cash Call within ten (10) days of receipt of such Statement. _—

Ky i=

yl

Petroleum Agreement, MOE/GNPC/Heliconia ~ Annexes
SECTION 6

6.0 PRODUCTION STATEMENT

6.1 Subsequent to the Date of Commencement of Commercial Production from the
Contract Area, Contractor shall submit a monthly production statement to
GNPC showing the following information for each Development and
Production Area as appropriate:

a)
b)

c)

d)

e)

f)

the quantity of Crude Oil produced and saved;
the quantity of Natural Gas produced and saved:

the quantities of Petroleum used for the purpose of conducting drilling
and Production Operations, pumping to fieid storage and reinjections:

the quantities of Natural Gas flared:
the size of Petroleum stocks held at the beginning of the Month:

the size of Petroleum stocks held at the end of the Month.

6.2 The Production Statement of each Calendar Month shall be submitted to GNPC
not later than ten (10) days after the end of such Month.

Ha

—

VE

Petroleum Agreement. MOE/GNPC/Haliconia - Annexes
SECTION 7

7.0 VALUE OF PRODUCTION STATEMENT

7A Contractor shall prepare a statement providing calculations of the value of
Crude Oil produced and sayed during each Quarter based on the Market Price
established under Article 1] of the Agreement as well-as the amounts of Crude
jl allocated to each of the Parties during that Quarter. Such Statement shall be
submitted to the Minister and to GNPC not later than thirty (30) days following
the determination, notification and acceptance of the Market Price to GNPC
according to Article 11 of the Agreement. At *

Wwe

Pélroleum Agreement, MOE/GNPC/Helicania - Annexes

19
8.0

8.1

8.2

SECTION 8

COST STATEMENT

Contractor shall prepare with respect to each Quarter, a Cost Statement
containing the following information:

a) total Petroleum Costs in previous Quarters, if any;
b) Petroleum Costs for the Quarter in question:

ce) total Petroleum Costs as of the end of the Quarter in question
(subsection 8.1 (a) plus subsection 8.1 (b);

d) Petroleum Costs for Development Operations advanced in the Quarter in
respect of GNPC’s participating interest pursuant to Article 2.8 of the
Agreement;

e) Costs as specified in (d) above which have been recovered during the
Quarter pursuant to Article 10.2 (e) of the Agreement and the balance, if
any, of such costs unrecoyered and carried forward for recovery in a
later period.

Petroleum Costs for Exploration, Development and Production Operations as
detailed above shall be separately identified for each Development and
Production Area. Petroleum Costs for Exploration Operations not directly
attributable to.a specific Development Area shall be shown separately.

The Cost Statement of each Quarter shall be submitted to GNPC no later than

thirty (30) days after the end of such Quarter, _~ _
eA ve
)

Petroleum Agreement, MOE/GNPC/Heliconia - Annexes.
9.0

9.1

9.2

SECTION 9

STATEMENT OF EXPENDITURES AND RECEIPTS.

‘Subsequent to the Date of Commencement of Commercial Production from the
Contract Area, Contractor shall prepare with respect to cach Quarier a
Statement of Expenditures and Receipts. The Statement will distinguish
between Exploration Expenditure and Development Expenditure and
Production Expenditure and will identify major items of expenditure within
these categories. The statement will show the following:

a) actual expenditures and receipts for the Quarter in question;
b) cumulative expenditure and receipts for the budget year in question;
v) latest forecast of cumulative expenditures at the year end: and

d) variations between. budget forecast and latest forecast and explanations
therefor.

The Statement of Expenditures and Receipts of each Calendar Quarter shall be

submitted to GNPC not later than thirty (30) days after the end of such Quarter
for provisional approval by GNPC. JET

wat

‘Petroleum Agreement NOE/GNPC/Melconia - Annexes

a
SECTION 10

10.0 FINAL END-OF-YEAR STATEMENT

10.1 The Contractor will prepare a Final End-of-Year Statement. The Statement will
contain information as provided in the Production Statement, Value of
Production Statements, Cost Statement and Statements of Expenditures and
Receipts, as appropriate. The final end-of-year Statement of each Calendar Year
shall be submitted to GNPC within ninety (90) days of the end of such Calendar
Year. Any necessary subsequent adjustments shall be reported promptly to

aie ant eT
wae ©

Pelraleum Agreement, MOEGNPC/Heliconia - Annexes
SECTION 11

11.0 BUDGET STATEMENT

11.1 The Contractor shall prepare an annual budget statement. This will distinguish
between Exploration Expenditure. Development Expenditure and Production
Expenditure and will show the following;

a) forecast expenditures and receipts for the budget year under the
Agreement;

b) cumulative expenditures and receipts to the end of said budget year; and
c) the most important individual jiems of Exploration, Development and
Production Expenditures for said budget year.

ILL. The budget may include a budget line or lines for unforeseen
expenditures. which, however, shall not exceed ten percent (10%) of
the total budgetary expenditure.

11.2. The Budget Statement shall be submitted to GNPC and JMC with respect to
each budget year no less than ninety (90) days before the start of such year
except in the case of the first year of the Agreement when the Budget Statement
shall be submitted within sixty (60) days of the Effective Date.

11.3 Where Contractor foresees that during the budget period expenditures have to

be made in excess of the ten percent (10%) pursuant to Section 11.1.1 hereof,
Contractor shall submit a revision of the budget to GNPC. Ten

A
wat

Pelroleum Agreemenl, MOE/GNPC/Heliconia - Annexes
SECTION 12

12.0 LONG RANGE PLAN AND FORECAST

12.1

Contractor shall prepare and submit to GNPC the following:

a)

b)

During Exploration Period, an Exploration Plan for each year
commencing as of the Effective Date which shall contain the following
information:

i) Estimated Exploration Costs showing outlays for each of the years
or the number of years agreed and covered by the plan;

ii) “details of seismic operations for each such year;

iii) details of drilling activities planned for each such year; and

iv) details of infrastructure utilisation and requirements.

The Exploration Plan shall be revised on each anniversary of the
Effective Date. Contractor shall prepare and submit to GNPC the first
Exploration Plan for the Initial Exploration Period of two (2) years
within sixty (60) days of the Effective Date and thereafter shall prepare
and submit to GNPC no later than forty five (45) days before each
anniversary of the Effective Date a revised Exploration Plan.

In the event of a Development Plan being approved, the Contractor shall
prepare a Development Forecast for each calendar year of the
Development Period, which shall contain the following information:

i} forecast of capital expenditure portions of Development and
Production expenditures for each Calendar Year of the
Development Period,

ii) forecast of operating costs for each Calendar Year;

iii) forecast of Petroleum production for each Calendar year;

iv) forecast of number and types of personnel employed in the
Petroleum Operations in the Republic of Ghana:

vy), description of proposed Petroleum marketing arrangements;
out
At ~™

Petroleum Agreement. MOE/GNPC/Heliconia- Annexes

paleinaeneeeeesiahd

2a
vi) description of main technologies employed; and
vii) description of the working relationship of Contractor to GNPC.

e) The Development forecast shall be revised at the beginning of each
Calendar Year commencing as of the second year of the first
Development forecast Contractor shall prepare and submit to GNPC the
first Development forecast within one hundred and twenty (120) days of
the date when the first Development Plan is approved by the Minister
and Contractor commences the implementation of such plan and
thereafter shall prepare and submit a revised Development Forecast to
GNPC no later than forty five (45) days before each Calendar Year
commencing as of the second year of the first Development forecast.

12.2 CHANGES OF PLAN AND FORECAST

It is recognised by Contractor and GNPC that the details of the Exploration
Plan and Development forecast may require changes in the light of existing
circumstances and nothing herein contained shall limit the flexibility to make
such changes. Consistent with the foregoing the said Plan and Forecast may be

revjsed annually. AGT
a)
= Cr

ner

Petroteuri Agreement, MOE/GNPG/Heliconia - Annexes

25
